Exhibit 10.6
MEMBERSHIP INTEREST AND STOCK PURCHASE AGREEMENT
Among
RIGDON MARINE HOLDINGS, L.L.C. and
RIGDON MARINE CORPORATION,
as the Companies;
all the MEMBERS OF RIGDON MARINE HOLDINGS, L.L.C., and
the following SHAREHOLDERS OF RIGDON MARINE CORPORATION:
SHERWOOD INVESTMENT, L.L.C.,
JOHN J. TENNANT III IRREVOCABLE TRUST,
BRIAN M. BOWMAN IRREVOCABLE TRUST
and BOURBON OFFSHORE,
as Sellers;
and
GULFMARK OFFSHORE, INC.,
as Buyer
Dated as of May 28, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
ARTICLE I
  DEFINITIONS     1  
1.1
  Definitions     1  
 
           
ARTICLE II
  PURCHASE AND SALE OF EQUITY INTERESTS     1  
2.1
  Sale of Equity Interests     1  
2.2
  Base Purchase Price for Equity Interests     1  
2.3
  Establishment of Closing Working Capital Amount and Closing Adjustments to the
Base Purchase Price     2  
2.4
  Post-Closing Adjustments to the Base Purchase Price     2  
2.5
  Escrow Amount     5  
2.6
  The Closing     5  
2.7
  The Seller Representative     5  
2.8
  Waivers of Rights of First Refusal     6  
 
           
ARTICLE III
  REPRESENTATIONS AND WARRANTIES CONCERNING THE TRANSACTION     6  
3.1
  Representations and Warranties of Sellers     6  
3.2
  Representations and Warranties of Buyer     9  
 
           
ARTICLE IV
  REPRESENTATIONS AND WARRANTIES CONCERNING THE COMPANIES     12  
4.1
  Due Organization and Authority     12  
4.2
  Authorization; No Contravention     12  
4.3
  Governmental Authorization; Third Party Consents     13  
4.4
  Compliance with Laws, Etc     13  
4.5
  Binding Effect     13  
4.6
  No Default or Breach     13  
4.7
  Capitalization     13  
4.8
  Subsidiaries and Joint Ventures     14  
4.9
  Vessels     15  
4.10
  Class Certificates, International Loadline and Certificates of Inspection for
Vessels     15  
4.11
  Citizenship     16  
4.12
  Litigation     16  
4.13
  Environmental Matters     16  
4.14
  Financial Statements     17  
4.15
  Events Subsequent to Financial Statements     17  
4.16
  Tax Matters     18  
4.17
  Real and Personal Property     20  
4.18
  Intellectual Property     20  
4.19
  Material Contracts     21  
4.20
  Benefit Plans     22  
4.21
  Employees     22  
4.22
  Labor Relations; Compliance     22  

i



--------------------------------------------------------------------------------



 



             
4.23
  Insurance     23  
4.24
  Books and Records     23  
4.25
  Brokers’ Fees     23  
4.26
  Material Statements or Omissions     24  
 
           
ARTICLE V
  PRECLOSING COVENANTS     24  
5.1
  Covenants of Sellers     24  
5.2
  Covenants of Companies     25  
5.3
  Covenants of Sellers and the Companies     27  
5.4
  Mutual Covenants     28  
 
           
ARTICLE VI
  CONDITIONS TO THE OBLIGATIONS OF BUYER TO CLOSE     29  
6.1
  Delivery of the Equity Interests     29  
6.2
  Representations and Warranties     30  
6.3
  Compliance with this Agreement     30  
6.4
  Authorization, Execution and Delivery of Documents     30  
6.5
  Consents and Approvals     30  
6.6
  No Material Judgment or Order     30  
6.7
  No Litigation     31  
6.8
  Vessels     31  
6.9
  Financing     31  
6.10
  Real Estate Property Holding Corporation     31  
6.11
  Sellers’ Opinions     31  
6.12
  Company Opinions     31  
6.13
  No Material Adverse Effect     32  
6.14
  Bonus Payments and Phantom Stock Plan Settlement Amounts     32  
6.15
  Bourbon Affiliated Vessels Under Construction     32  
6.16
  Receipt and Releases     32  
 
           
ARTICLE VII
  CONDITIONS TO THE OBLIGATIONS OF SELLERS TO CLOSE     32  
7.1
  Payment of Cash Purchase Price     32  
7.2
  Delivery of Shares     32  
7.3
  Representations and Warranties     32  
7.4
  Compliance with this Agreement     32  
7.5
  Authorization, Execution and Delivery of Documents     33  
7.6
  Consents and Approvals     33  
7.7
  No Material Judgment or Order     33  
7.8
  No Litigation     33  
7.9
  Buyer Opinion     33  
7.10
  No Material Adverse Effect     34  
 
           
ARTICLE VIII
  TERMINATION     34  
8.1
  Termination of Agreement     34  
8.2
  Survival     35  
 
           
ARTICLE IX
  POST CLOSING COVENANTS     35  
9.1
  Employees and Employee Matters     35  
9.2
  Tax Matters     36  

ii



--------------------------------------------------------------------------------



 



             
9.3
  Unavailable Vessels     37  
9.4
  Further Assurances     37  
9.5
  Litigation Support     38  
 
           
ARTICLE X
  INDEMNIFICATION     38  
10.1
  Survival of Representations and Warranties     38  
10.2
  Sellers’ Indemnification     39  
10.3
  Buyer Indemnification     39  
10.4
  Conditions of Indemnification     39  
10.5
  Limitations     40  
 
           
ARTICLE XI
  MISCELLANEOUS     41  
11.1
  Interpretation     41  
11.2
  Notices     41  
11.3
  Successors and Assigns; Third Party Beneficiaries     42  
11.4
  Amendment and Waiver     43  
11.5
  Counterparts     43  
11.6
  Headings     43  
11.7
  Governing Law; Consent to Jurisdiction     43  
11.8
  Severability     43  
11.9
  Remedies     44  
11.10
  Rules of Construction     44  
11.11
  Entire Agreement     44  

ANNEXES

     
I
  Defined Terms
II
  Unavailable Vessel Allocation Amounts

EXHIBITS

     
A
  Escrow Agreement
B
  Non-Competition Agreement
C
  Form of Opinion for Counsel to Sellers
D
  Form of Opinion for Counsel to the Companies
E
  Registration Rights Agreement
F
  Form of Opinion for Counsel to Buyer

SCHEDULES

     
2.2(a)
  Cash Distribution
2.2(b)
  Share Distribution
2.3(a)
  Closing Working Capital Amount
2.3(b)(i)
  Phantom Stock Plan Settlement Amounts
3.1
  Sellers’ Disclosure Schedule
3.2
  Buyer’s Disclosure Schedule
IV
  Companies’ Disclosure Schedule
5.2(b)(vii)
  Permitted Employee Bonuses
6.4
  Director, Manager and Officer Resignations
6.15
  Bourbon Affiliated Vessels under Construction
9.1
  Employees

iii



--------------------------------------------------------------------------------



 



MEMBERSHIP INTEREST AND STOCK PURCHASE AGREEMENT
     This MEMBERSHIP INTEREST AND STOCK PURCHASE AGREEMENT, dated as of May 28,
2008 (this “Agreement”), is entered into by and among RIGDON MARINE HOLDINGS,
L.L.C., a Louisiana limited liability company (“RMH”); RIGDON MARINE
CORPORATION, a Delaware corporation (“RMC; RMH and RMC each a “Company” and
collectively, the “Companies”); all the members of RMH; and SHERWOOD INVESTMENT,
L.L.C. (“Sherwood”), JOHN J. TENNANT III IRREVOCABLE TRUST (“Tennant Trust”),
BRIAN M. BOWMAN IRREVOCABLE TRUST (“Bowman Trust”; Sherwood, Tennant Trust and
Bowman Trust collectively, “Tennant”) and BOURBON OFFSHORE (f/k/a BOURBON
OFFSHORE HOLDINGS, SAS), a French corporation (“Bourbon”), as shareholders of
RMC (each of the members of RMH and the shareholders of RMC who are signatories
hereto, collectively “Sellers”); and Gulfmark Offshore, Inc., a Delaware
corporation (together, with any Subsidiary designated by it under Section 11.3,
“GLF” or “Buyer”).
     WHEREAS, RMC owns and operates offshore support vessels to provide
transportation of materials and supplies to and from offshore platforms and
drilling rigs (the “Business”);
     WHEREAS, the members of RMH desire to sell their memberships interests in
RMH (the “RMH Interests”) to Buyer;
     WHEREAS, the shares of Common Stock in RMC that are not owned by RMH are
owned by Tennant and Bourbon, and they desire to sell their shares in RMC (the
“RMC Shares”) to Buyer (the RMH Interests and the RMC Shares collectively, the
“Equity Interests”); and
     WHEREAS, Buyer desires to purchase the Equity Interests;
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
     1.1 Definitions. Certain capitalized terms used in this Agreement shall
have the meanings indicated in Annex I.
ARTICLE II
PURCHASE AND SALE OF EQUITY INTERESTS
     2.1 Sale of Equity Interests. On and subject to the terms and conditions of
this Agreement, Buyer agrees to purchase from Sellers, and each Seller agrees to
sell to Buyer, the Equity Interests for the consideration specified below in
this Article II.
     2.2 Base Purchase Price for Equity Interests. Buyer agrees to pay to
Sellers for the purchase of the Equity Interests as designated on
Schedule 2.2(a) an aggregate base purchase price of Two Hundred Seventy-Five
Million Dollars ($275,000,000) (the “Base Purchase Price”), consisting of One
Hundred Fifty Million Dollars ($150,000,000) in cash (the “Cash Purchase

1



--------------------------------------------------------------------------------



 



Price”) and 2,085,700 shares (the “Shares”) of GLF’s Common Stock, par value
$.01 (the “GLF Common Stock”) valued, by agreement of the Parties, at One
Hundred Twenty-Five Million Dollars ($125,000,000). The Cash Purchase Price, as
adjusted by Section 2.3(b), less the Escrow Deposit, will be paid by Buyer to
Sellers at the Closing by bank wire transfer of immediately available funds to
an account designated in writing by the Seller Representative at least two
(2) Business Days prior to the Closing. At the Closing, subject to adjustment in
accordance with Section 2.2(c), Buyer shall deliver the Shares to the Seller
Representative for distribution to Sellers, as designated on Schedule 2.2(b).
     2.3 Establishment of Closing Working Capital Amount and Closing Adjustments
to the Base Purchase Price.
     (a) Establishment of Closing Working Capital Amount. Schedule 2.3(a)
contains a net working capital statement, prepared in accordance with GAAP, of
the combined Companies as of the close of business on April 30, 2008 (the
“Closing Working Capital Amount”).
     (b) Closing Adjustments to the Cash Purchase Price.
     (i) The Cash Purchase Price shall be reduced by the amount to settle all
amounts due under the Companies’ phantom stock plan as a result of the
transactions contemplated by this Agreement, which is Three Million, One Hundred
Twenty One Thousand, One Hundred and Eleven ($3,121,111) as reflected in
Schedule 2.3(b)(i) (the “Phantom Stock Plan Settlement Amounts”), which will be
paid by the Company prior to the Closing.
     (ii) The Cash Purchase Price shall be reduced in accordance with Section
6.8.
     (c) Closing Adjustments to the Number of Shares. If at any time during the
period between the date of this Agreement and the Closing Date, there is (i) any
change in the outstanding GLF Common Stock that occurs by reason of any
reclassification, recapitalization, stock split or combination, exchange or
readjustment of shares, or any stock dividend thereon; or (ii) any cash dividend
or other distribution (other than a regular quarterly dividend not in excess of
that paid in the prior quarter) paid with respect to the GLF Common Stock; the
number of Shares to be delivered to Sellers shall be appropriately adjusted to
provide Sellers the same economic benefit as contemplated by this Agreement
prior to such event.
     2.4 Post-Closing Adjustments to the Base Purchase Price.
     (a) In General. The Base Purchase Price shall also be subject to upward or
downward adjustment after Closing (the “Post-Closing Adjustment”) in the manner
(i) set forth in this Section 2.4 based upon a comparison of the Closing Working
Capital Amount and the Final Working Capital Amount, and (ii) as set forth in
Section 9.3, to the extent such adjustment is known as of the date that the
Adjustment Amount Statement is finalized under Sections 2.4(b) or (c). If the
Adjustment Amount Statement, as modified, reports that the Final Working Capital
Amount is in excess of One Million Dollars

2



--------------------------------------------------------------------------------



 



($1,000,000) greater than the Closing Working Capital Amount, the amount in
excess of One Million Dollars ($1,000,000) will be due to Sellers from Buyer
(“Seller Final Closing Adjustment Amount”) and shall be paid to the Seller
Representative, together with interest thereon from the Closing Date to the date
of payment, within five (5) Business Days following the date when the same shall
be determined finally in accordance with this Section 2.4. If the Adjustment
Amount Statement, as modified, reports that the Final Working Capital Amount is
an amount in excess of One Million Dollars ($1,000,000) less than the Closing
Working Capital Amount, the amount in excess of One Million Dollars ($1,000,000)
less will be due to Buyer from Sellers (“Buyer Final Closing Adjustment Amount”)
and shall be paid to Buyer by the Seller Representative on behalf of Sellers,
together with interest thereon from the Closing Date to the date of payment,
from the Escrow Funds within five (5) Business Days following the date when the
same shall be determined finally in accordance with this Section 2.4. Either the
Seller Final Closing Adjustment Amount or the Buyer Final Closing Adjustment
Amount shall hereafter be called the “Final Closing Adjustment Amount.” In
addition, any post-Closing adjustment to the Base Purchase Price determined
pursuant to Section 9.3 shall be paid to Buyer by the Seller Representative on
behalf of Sellers and may be paid from available Escrow Funds.
     (b) Transaction Expenses. Prior to and after the Closing, the Companies
will pay or accrue the actual and estimated expenses related to the transactions
contemplated by this Agreement for the Companies and for Sellers, including all
change in control and severance payments, all Company employment taxes related
to these expenses and the Phantom Stock Plan Settlement Amounts, the cost to
prepare the Companies and Seller’s information for inclusion in the Notification
and Report Forms under the HSR Act, the cost to prepare all Tax Returns relating
to the period prior to the Closing Date pursuant to Section 9.2(c), and all
legal and accounting fees and other costs incurred by the Companies and Sellers
through the Closing (collectively, the “Transaction Expenses”).
     (c) Final Working Capital Amount and Adjustment Amount Statement. Within
forty-five (45) days after the Closing, Buyer shall prepare and submit to the
Seller Representative a working capital statement calculating the working
capital amount as of the close of business on the Closing Date, following the
format set forth in Schedule 2.3(a), prepared in accordance with GAAP, of the
Companies (the “Final Working Capital Amount”), and comparing the Final Working
Capital Amount with the Closing Working Capital Amount (the “Adjustment Amount
Statement”). In preparing the Adjustment Amount Statement: (x) the Transaction
Expenses will be reflected as liabilities in the Final Working Capital Amount,
(y) the Phantom Stock Plan Settlement Amounts included as part of the
Transaction Expenses will be added back to the Final Working Capital Amount to
prevent a duplicate charge to Sellers, and (z) all attorneys’ fees, costs,
expenses, bank fees, break-up fees, prepayment fees and other fees, charges,
costs and expenses associated with the financing of the transaction contemplated
by Section 6.9 of this Agreement shall not be included in the Final Working
Capital Amount but shall be for the account of Buyer.
     (i) If within thirty (30) days following its receipt of the Adjustment
Amount Statement, the Seller Representative does not provide written notice to

3



--------------------------------------------------------------------------------



 



Buyer of any objection to such calculations, then the Adjustment Amount
Statement shall be binding on the Parties for purposes of the Post-Closing
Adjustment contemplated by this Section 2.4.
     (ii) If, however, the Seller Representative gives timely written notice of
such objection under the previous subsection to the calculations, and the Seller
Representative and Buyer resolve their disagreements within fifteen
(15) Business Days of Buyer’s receipt of such notice, then, as to any disputes
that are resolved the Adjustment Amount Statement, as modified by the mutual
agreement of the Parties, shall be binding on the Parties for purposes of the
Post-Closing Adjustment contemplated by this Section 2.4.
     (d) Resolving Disputes. If the Seller Representative provides timely
written notice of an objection and the Parties are not able to resolve their
disagreements within fifteen (15) Business Days of Buyer’s receipt of such
notice, then Buyer and the Seller Representative shall promptly (in any event
within ten (10) Business Days after such fifteen (15) Business Day period) refer
their remaining differences to PriceWaterhouseCoopers, LLC or any other
nationally recognized firm of independent certified accountants mutually agreed
upon by the Seller Representative and Buyer (the “Selected Accountants”). Acting
as experts and not arbitrators, the Selected Accountants shall determine, but
only with respect to the remaining differences between Buyer and the Seller
Representative so submitted, any necessary adjustments to the (A) Final Working
Capital Amount, (B) the Adjustment Amount Statement and (C) the Final Closing
Adjustment Amount. The Final Working Capital Amount, the Adjustment Amount
Statement and the Final Closing Adjustment Amount with such adjustments, if any,
determined by the Selected Accountants shall constitute the Final Working
Capital Amount, the Adjustment Amount Statement and the Final Closing Adjustment
Amount. The determinations and adjustments made by the Selected Accountants
shall be based solely on presentations with respect to the disputed items by
Buyer and Seller Representative to the Selected Accountants and not on the
Selected Accountants’ independent review or audit. Buyer and Seller
Representative shall use their reasonable efforts to make their presentations as
promptly as practicable following submission to the Selected Accountants of the
disputed items. Buyer and the Seller Representative shall each be entitled, as
part of their presentations, to respond to the presentation of the other Party
and any questions and requests of the Selected Accountants. In deciding any
matter, the Selected Accountants (i) shall be bound by the provisions of this
Section 2.4, including the methodology for calculation contained in
Schedule 2.3(a), and (ii) may not assign a value to any item greater than the
greatest value for such item claimed by either Buyer or the Seller
Representative or less than the smallest value for such item claimed by Buyer or
the Seller Representative. The Selected Accountants’ determination shall be made
within forty-five (45) days after its engagement, or as soon thereafter as
practicable. In the absence of manifest error, the Final Working Capital Amount,
the Adjustment Amount Statement and the Final Closing Adjustment Amount as so
determined shall be final, conclusive, non-appealable and binding on the Parties
as to the Post-Closing Adjustments contemplated under this Section 2.4.

4



--------------------------------------------------------------------------------



 



     2.5 Escrow Amount. At Closing, Buyer shall deposit Fifteen Million Dollars
($15,000,000) of the Cash Purchase Price with Amegy Bank N.A., as escrow agent
(the “Escrow Agent”), by wire transfer of immediately available funds (the
“Escrow Deposit”). The Escrow Deposit, together with all earnings thereon
(collectively, the “Escrow Funds”), shall be held (a) to be paid to Buyer for
any decrease in the Base Purchase Price due to the Post-Closing Adjustments
under Sections 2.4 or 9.3; (b) to be paid to Buyer for indemnifiable Taxes under
Section 9.2(a; and (c) to be paid to a Buyer Indemnified Party for any
timely-made claim where such Person is entitled to indemnification under
Article X. The Escrow Funds will be held, invested and disbursed as specified in
an escrow agreement substantially in the form attached hereto as Exhibit A (the
“Escrow Agreement”). The amounts remaining as Escrow Funds will be paid to the
Seller Representative on behalf of Sellers as follows: (a) Five Million Dollars
($5,000,000) less the Buyer Final Closing Adjustment Amount, if any, on the
sixth (6th) month anniversary of the Closing; (b) Seven Million Five Hundred
Thousand Dollars ($7,500,000) after delivery of the last Vessel listed on
Section 4.9(a) of the Companies’ Disclosure Schedule as being under
construction; and (c) the remainder on the earlier to occur of the public
announcement of Buyer’s audited year end results for the calendar year ending
December 31, 2009 or April 30, 2010 (the “Release Date”); provided, however, in
each case such payments shall be less any amounts deducted or paid out of Escrow
Funds pursuant to this Article II, and subject to withholding for any pending
claims against Sellers under Section 9.2(a) or Article X hereof.
     2.6 The Closing. Subject to the provisions of Section 8.1, The closing of
the transactions contemplated by this Agreement (the “Closing”) shall take place
at the offices of Strasburger & Price, LLP in Houston, Texas, commencing at 9:00
a.m. local time on the second Business Day following the satisfaction or waiver
of all conditions to the obligations of the Parties to consummate the
transactions contemplated hereby (other than conditions with respect to actions
the respective Parties will take at the Closing itself) or such other date as
Buyer and the Seller Representative may mutually determine (the “Closing Date”).
     2.7 The Seller Representative.
     (a) Appointment. Sellers hereby irrevocably designate and appoint Larry T.
Rigdon as their representative and attorney-in-fact (the “Seller
Representative”) through whom all actions by Sellers relating to this Agreement
and the Escrow Agreement, including those acts as are required, authorized or
contemplated by this Agreement or the Escrow Agreement for the settlement or
defense of a Proceeding relating to Losses, shall be made or directed. Sellers
agree that the person acting as the Seller Representative shall be the only
person authorized to take any action so required, authorized or contemplated by
this Agreement or the Escrow Agreement on behalf of Sellers. The foregoing
appointment and designation shall be deemed to be coupled with an interest and
shall survive the disability, death or incompetency of any Seller. Buyer is and
shall be entitled to rely on any action so taken or any notice given by the
Seller Representative and entitled and authorized to give notices only to the
Seller Representative for any notice contemplated by this Agreement or the
Escrow Agreement to be given to a Seller. Payments made to the Seller
Representative are binding to the same extent as though such payments were made
directly to Sellers. Buyer shall have no responsibility or liability for any
further delivery or application of the Base Purchase Price, as adjusted, it

5



--------------------------------------------------------------------------------



 



being agreed by Sellers that, as to the portion of the Base Purchase Price to be
paid at the Closing, as adjusted, and by all Sellers as to any sums disbursed
from the Escrow Funds or to be paid by Buyer to Sellers, Buyer and the Escrow
Agent shall have to make payment only to the Seller Representative on behalf of
them and Sellers, respectively, shall determine among themselves the amount due
to each of them.
     (b) Authority. The Seller Representative shall receive and deliver notices
on behalf of Sellers, and take all such action as may be necessary, appropriate,
permitted or advisable to be taken by or on behalf of Sellers under the terms of
this Agreement or the Escrow Agreement in order to consent to or waive any
provision, pay, contest, arbitrate, litigate or settle any claim or alleged
claim asserted hereunder upon receipt of instructions from a majority of Sellers
(in each case based on the respective percentages of the Base Purchase Price
each Seller is to receive or such other arrangement as Sellers may agree upon).
Buyer shall be entitled to conclusively rely, without any independent
verification or inquiry, on any such action taken by the Seller Representative
as authorized herein, and each Seller hereby confirms that it, he or she shall
have no claim or cause of action against Buyer by reason of any breach by the
Seller Representative of his or her obligations hereunder.
     (c) Agents. The Seller Representative may perform his or her duties as the
Seller Representative either directly or by or through his or her agents or
attorneys and the Seller Representative shall not be responsible to the other
Sellers for any misconduct or negligence on the part of any agent or attorney
appointed with reasonable care by the Seller Representative.
     (d) Successor. Upon receiving notice of the death, incapacity or
resignation of the Seller Representative, Sellers shall by majority vote appoint
a successor to fill the vacancy; provided that notice thereof is given by the
new Seller Representative to each of the other Parties hereto. Sellers may by
such majority vote remove a Seller Representative with or without cause and
appoint a successor, provided that notice thereof is given by the new Seller
Representative to each of the other Parties hereto. The Seller Representative
may resign if, and only if, he or she is simultaneously replaced with a
substitute Seller Representative. Any Seller Representative appointed who is not
a Seller shall be reasonably acceptable to Buyer.
     2.8 Waivers of Rights of First Refusal. By executing this Agreement, each
Seller waives all rights of first refusal to purchase any Equity Interests it
may have under the terms of the Companies’ corporate governance documents.
ARTICLE III
REPRESENTATIONS AND WARRANTIES CONCERNING THE TRANSACTION
     3.1 Representations and Warranties of Sellers. Except as set forth in the
Sellers’ Disclosure Schedule attached as Schedule 3.1, each Seller jointly and
severally represents and warrants to Buyer, as of the date hereof and as of the
Closing Date, as follows:

6



--------------------------------------------------------------------------------



 



     (a) Organization of Seller. Each Seller that is an entity is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization.
     (b) Authorization of Transaction. Each Seller that is an entity has full
corporate or limited liability company power, as the case may be, and authority
to execute, deliver and perform its obligations under this Agreement and each of
the Transaction Documents to which it is a party.
     (c) Noncontravention. The execution, delivery and performance by each
Seller of this Agreement and each of the other Transaction Documents to which
it, he or she is a party, and the transactions contemplated hereby and thereby,
(i) do not violate, conflict with or result in any breach or contravention of
the certificate of incorporation or organization or bylaws, limited liability
company agreement, or other equivalent corporate governance documents, as the
case may be, of any Seller that is an entity, (ii) do not violate, conflict with
or result in any breach or contravention of, or the creation of any Lien under,
any Contractual Obligation of any Seller or any Requirement of Law applicable to
any Seller, and (iii) do not violate any Orders against, or binding upon, any
Seller.
     (d) Governmental Authorization; Third Party Consents. Except for the
filings under the HSR Act and the expiration or termination of the applicable
waiting period under the HSR Act, no approval, consent, compliance, exemption,
authorization or other action by, or notice to, or filing with, any Governmental
Authority or any other Person, and no lapse of a waiting period under any
Requirement of Law, is necessary or required in connection with the execution,
delivery or performance by, or enforcement against, any Seller of this Agreement
and each of the other Transaction Documents to which it, he or she is a party or
the transactions contemplated hereby and thereby.
     (e) Compliance with Laws, Etc. To each Seller’s Knowledge, such Seller is
in compliance with all Requirements of Law. Each Seller is in compliance in all
material respects with all Orders issued by any court or other Governmental
Authority against such Seller. There is no existing or proposed Requirement of
Law which could reasonably be expected to prohibit or restrict any Seller from
consummating timely the transactions contemplated hereby, or otherwise
materially adversely affect the ability of any Seller to consummate timely the
transactions contemplated hereby.
     (f) Binding Effect. This Agreement has been, and as of the Closing Date
this Agreement and each of the other Transaction Documents to which each Seller
is a party will be, duly executed and delivered by each Seller, and this
Agreement constitutes, and as of the Closing Date this Agreement and each of the
other Transaction Documents to which each Seller is a party will constitute, the
legal, valid and binding obligations of each Seller enforceable against each
Seller in accordance with their respective terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, fraudulent
conveyance or transfer, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity relating

7



--------------------------------------------------------------------------------



 



to enforceability (regardless of whether considered in a Proceeding at law or in
equity including injunctive remedies and the remedy of specific performance).
     (g) Litigation. There are no claims pending, or to the Knowledge of any
Seller, threatened at law, in equity, in arbitration or before any Governmental
Authority involving any Seller which, if adversely determined, would reasonably
be expected to have a material adverse effect on the ability of such Seller to
consummate the transactions contemplated by this Agreement or which otherwise
seeks to prohibit or inhibit consummation of the transactions contemplated by
this Agreement.
     (h) Brokers’ Fees. No Seller has any liability or obligation to pay any
fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement for which any Company or Buyer is or
could become liable or obligated.
     (i) Equity Interests. Each Seller holds of record and owns the Equity
Interests described in Section 3.1(i) of the Sellers’ Disclosure Schedule, free
and clear of any restrictions on transfer (other than restrictions under the
Securities Act and state securities laws and restrictions set forth in the
corporate governance documents of the Companies), taxes, Encumbrances, options,
warrants, purchase rights, claims, and demands. Other than the shares of Common
Stock of RMC owned by RMH, the Equity Interests constitute all of the
outstanding equity security interests of the Companies. The Equity Interests
have been duly authorized, are validly issued, fully paid and nonassessable. No
Seller is a party to any option, warrant, purchase right, or other contract or
commitment that could require Seller to sell, transfer, or otherwise dispose of
any Equity Interests or other equity security interests of the Companies (other
than this Agreement). No Seller is a party to any voting trust, proxy, or other
agreement or understanding with respect to the voting of the Equity Interests.
     (j) Investment Representations.
     (i) The Shares, when acquired by each Seller at the Closing, will be
acquired for such Seller’s own account, for investment purposes and, except as
otherwise contemplated by the Registration Rights Agreement, not with a view to,
or for resale in connection with, any distribution or public offering thereof
within the meaning of the Securities Act or applicable state securities laws.
     (ii) Each Seller understands that (A) the Shares have not been registered
under the Securities Act by reason of their issuance in a transaction exempt
from the registration and prospectus delivery requirements of the Securities Act
and have not been qualified under any state securities laws on the grounds that
the offering and sale of securities contemplated by this Agreement are exempt
from registration thereunder, and (B) Buyer’s reliance on such exemptions is
predicated on each Seller’s representations set forth herein.
     (iii) Each Seller receiving Shares as listed on Schedule 2.2(b) is an
“Accredited Investor” as that term is defined in Rule 501 of Regulation D

8



--------------------------------------------------------------------------------



 



promulgated under the Securities Act. Each such Seller receiving Shares is able
to bear the economic risk of the acquisition of the Shares pursuant to the terms
of this Agreement, including a complete loss of the value to Seller of the
Shares, for an indefinite period of time and has such knowledge and experience
in financial or business matters that it is capable of evaluating the merits and
risks of its acquisition of the Shares.
     (iv) No Seller has been organized for the purpose of acquiring the Shares.
     3.2 Representations and Warranties of Buyer. Except as disclosed in Buyer’s
Schedule Disclosure attached as Schedule 3.2, Buyer hereby represents and
warrants to Sellers, as of the date hereof and as of the Closing Date, as
follows:
     (a) Due Organization and Authority. Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
     (b) Authorization of Transaction. Buyer has full corporate power and
authority to execute, deliver and perform its obligations under this Agreement
and each of the Transaction Documents to which it is a party.
     (c) Noncontravention. The execution, delivery and performance by Buyer of
this Agreement and each of the other Transaction Documents to which it is a
party, and the transactions contemplated hereby and thereby, (i) do not violate,
conflict with or result in any breach or contravention of the certificate of
incorporation or bylaws of Buyer, (ii) do not violate, conflict with or result
in any material breach or contravention of, or the creation of any material Lien
under, any Contractual Obligation of Buyer or any Requirement of Law applicable
to Buyer, and (iii) do not violate any material Orders against, or binding upon,
Buyer.
     (d) Governmental Authorization; Third Party Consents. Except for the
filings under the HSR Act and the expiration or termination of the applicable
waiting period under the HSR Act, and any filings required under the Exchange
Act, no approval, consent, compliance, exemption, authorization or other action
by, or notice to, or filing with, any Governmental Authority or any other
Person, and no lapse of a waiting period under any Requirement of Law, is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, Buyer of this Agreement and each of the other
Transaction Documents to which it is a party or the transactions contemplated
hereby and thereby.
     (e) Compliance with Laws, Etc. Buyer is in compliance in all material
respects with all Requirements of Law. Buyer is in compliance in all material
respects with all Orders issued by any court or other Governmental Authority
against Buyer. There is no existing or proposed Requirement of Law which could
reasonably be expected to prohibit or materially restrict Buyer from
consummating timely the transactions contemplated hereby, or otherwise
materially adversely affect the ability of Buyer to consummate timely the
transactions contemplated hereby.

9



--------------------------------------------------------------------------------



 



     (f) Binding Effect. This Agreement has been, and as of the Closing Date
this Agreement and each of the other Transaction Documents to which Buyer is a
party will be, duly executed and delivered by Buyer, and this Agreement
constitutes, and as of the Closing Date this Agreement and each of the other
Transaction Documents to which Buyer is a party will constitute, the legal,
valid and binding obligations of Buyer enforceable against Buyer in accordance
with their respective terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting the enforcement of creditors’
rights generally and by general principles of equity relating to enforceability
(regardless of whether considered in a Proceeding at law or in equity).
     (g) Litigation. There are no claims pending or, to the Knowledge of Buyer,
threatened, at law, in equity, in arbitration or before any Governmental
Authority involving Buyer, which, if adversely determined, would reasonably be
expected to have a Material Adverse Effect on the ability of Buyer to consummate
the transactions contemplated by this Agreement or which otherwise seeks to
prohibit or inhibit consummation of the transactions contemplated by this
Agreement.
     (h) Shares. At the Closing, the Shares shall have been duly authorized and,
when and to the extent issued in accordance with the terms of this Agreement,
(i) will be validly issued, fully paid and nonassessable, (ii) free of any Liens
created by Buyer, and (iii) assuming the accuracy of representations and
warranties of Sellers contained in Section 3.1(j), will be issued in compliance
with applicable federal and state securities laws.
     (i) Financial Reports and SEC Documents. Since January 1, 2007, Buyer has
filed with the SEC all material forms, statements, reports, and documents
required to be filed by it under the Exchange Act and the Securities Act.
Buyer’s Annual Report on Form 10-K for the fiscal year ended December 31, 2007,
and all other reports, registration statements, definitive proxy statements, or
information statements filed by Buyer subsequent to December 31, 2007 under the
Securities Act or under the Exchange Act in the form filed with the SEC
(collectively, the “GLF SEC Documents”): (i) complied in all material respects
as to form with the applicable requirements under the Securities Act or the
Exchange Act, as the case may be, and (ii) as of their respective filing dates
(except as amended or supplemented prior to the date of this Agreement), (x) did
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements made
therein, in light of the circumstances under which they were made, not
misleading, and (y) each of the balance sheets contained in or incorporated by
reference into any such GLF SEC Document (including the related notes and
schedules thereto) fairly presents in all material respects the financial
position of the entity or entities to which it relates as of its date, and each
of the statements of income and changes in stockholders’ equity and cash flows
or equivalent statements in such GLF SEC Documents (including any related notes
and schedules thereto) fairly presents in all material respects the results of
operations, changes in stockholders’ equity, and changes in cash flows, as the
case may be, of the entity or entities to which it relates for the periods to
which it relates, in each case in accordance with GAAP consistently applied
during the periods involved except, in each

10



--------------------------------------------------------------------------------



 



case, as may be noted therein, subject to normal year-end audit adjustments in
the case of unaudited statements.
     (j) Absence of Certain Changes or Events. Except as disclosed in the GLF
SEC Documents, since December 31, 2007 Buyer has conducted its business only in
the ordinary course, and since such date there has not been:
     (i) any event, change, effect or development that, individually or in the
aggregate, has had a Material Adverse Effect on Buyer;
     (ii) any declaration, setting aside or payment of any dividend or other
distribution (whether in cash, stock or property) with respect to any of the GLF
Common Stock or any repurchase for value by Buyer of any GLF Common Stock;
     (iii) any split, combination, or reclassification of any GLF Common Stock
or any issuance or the authorization of any issuance of any other securities in
respect of, in lieu of, or in substitution for shares of GLF Common Stock; or
     (iv) any change in financial accounting methods, principles, or practices
by Buyer materially affecting the assets, liabilities, or results of operations
of Buyer, except insofar as may have been required by a change in GAAP.
     (k) Section 2 Citizen. Buyer is and, as of the Closing Date will be, a
Section 2 Citizen.
     (l) Brokers’ Fees. Buyer does not have any liability or obligation to pay
any fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement for which any Seller is or could
become liable or obligated.
     (m) Environmental Matters. Except as set forth in Section 3.2(m) of Buyer’s
Disclosure Schedule, as of the date hereof and as of the date of Closing:
     (i) Compliance. Buyer is and will be in compliance in all material respects
with all Environmental Laws and permits issued under such Environmental Laws.
     (ii) Proceedings. There is no and will not be any civil, criminal or
administrative Proceeding, notice, or demand letter or investigation pending or,
to the Knowledge of Buyer, threatened against Buyer pursuant to Environmental
Laws that would have a Material Adverse Effect on Buyer.
     (n) Intellectual Property. Buyer owns or possesses all material licenses or
other rights to use all intellectual property assets necessary to conduct its
business including all patents, patent applications, registered and unregistered
trademarks, trademark applications, service marks, trade names, brand names,
copyrights, or other

11



--------------------------------------------------------------------------------



 



forms of intellectual property used in its business, including but not limited
to rights to designs, blue prints and drawings necessary to construct all
vessels under construction. There are no claims or liabilities for trademark,
trade name, patent or copyright infringements in connection with the operation
of the business or the construction of the vessels under construction that would
have a Material Adverse Effect on Buyer.
     (o) Capitalization. The authorized capital stock of GLF consists of
30,000,000 shares of GLF Common Stock of which 23,059,828 shares were issued and
outstanding as of April 30, 2008, and 2,000,000 shares of preferred stock, no
par value per share, none of which is issued or outstanding. Such issued and
outstanding shares of GLF Common Stock are validly issued, fully paid and
nonassessable.
     (p) Form S-3 Eligibility. Buyer is a “well-known, seasoned issuer” (as
defined in Rule 405 under the Securities Act) and is eligible to use Form S-3 to
register GLF Common Stock.
     (q) Material Statements or Omissions. Neither this Agreement nor any of the
Schedules to this Agreement (a) contains or, on the Closing Date, will contain
any untrue statement of a material fact relating to Buyer or (b) omits or, on
the Closing Date, will omit to state any material fact relating to Buyer
necessary in order to make the statements contained herein and therein not
misleading, which alone or on an aggregate basis will have a Material Adverse
Effect on Buyer.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
CONCERNING THE COMPANIES
     Except as disclosed in the Companies’ Disclosure Schedule attached as
Schedule IV, each Company and Seller jointly and severally represents and
warrants to Buyer, as of the date hereof and as of the Closing Date, as follows
with respect to the Companies:
     4.1 Due Organization and Authority. Each Company is an entity duly
organized, validly existing and in good standing under the laws of each
jurisdiction of incorporation or organization, and is the type of entity,
specified in Section 4.1 of the Companies’ Disclosure Schedule. Each Company
(a) has all requisite power and authority to own and operate its property
(including the Vessels), to lease the property it operates as lessee and to
conduct the Business in which it is currently engaged; (b) is duly qualified as
a foreign entity, licensed and in good standing under the laws of each
jurisdiction in which its ownership, lease or operation of property, including
the Vessels, or the conduct of its Business requires such qualification, except
where such non-qualification would not reasonably be expected to have a Material
Adverse Effect on the respective Company; and (c) has the power and authority to
execute, deliver and perform its obligations under this Agreement and each of
the Transaction Documents to which it is a party.
     4.2 Authorization; No Contravention. The execution, delivery and
performance by each Company of this Agreement and each of the other Transaction
Documents to which it is a party, and the transactions contemplated hereby and
thereby, (a) have been duly authorized by all

12



--------------------------------------------------------------------------------



 



necessary corporate or limited liability company action, (b) do not violate,
conflict with or result in any breach or contravention of the certificate of
incorporation or articles of organization and bylaws or certificate of formation
and limited liability company agreement, as the case may be, of the Company,
(c) do not violate, conflict with or result in any material breach or
contravention of, or the creation of any Lien under, any Contractual Obligation
of the Company or any Requirement of Law applicable to the Company, and (d) do
not violate any Orders against, or binding upon, the Company. Neither Company is
a party to, or bound by, any agreement that is currently in effect that grants
rights to any Person which are inconsistent with the rights to be granted to
Buyer by Sellers or the Companies in this Agreement or the other Transaction
Documents.
     4.3 Governmental Authorization; Third Party Consents. Except for (a) the
filings under the HSR Act and the expiration or termination of the applicable
waiting period under the HSR Act and (b) the consents described in Section 4.3
of the Companies’ Disclosure Schedule, no consent, compliance, exemption,
authorization or other action by, or notice to, or filing with, any Governmental
Authority or any other Person, and no lapse of a waiting period under any
Requirement of Law, is necessary or required in connection with the execution,
delivery or performance by, or enforcement against, any Company of this
Agreement and each of the other Transaction Documents to which it is a party or
the transactions contemplated hereby and thereby.
     4.4 Compliance with Laws, Etc. Each Company is in compliance with all
Requirements of Law. Each Company is in material compliance with all Orders
issued by any court or other Governmental Authority against such Company. There
is no existing or proposed Requirement of Law which could reasonably be expected
to prohibit or restrict any Company from consummating timely the transactions
contemplated hereby, or otherwise materially adversely affect the ability of any
Company to consummate timely the transactions contemplated hereby.
     4.5 Binding Effect. This Agreement has been, and as of the Closing Date
each of the other Transaction Documents to which each Company is a party will
be, duly executed and delivered by such Company, and this Agreement constitutes,
and as of the Closing Date each of the other Transaction Documents to which any
Company is a party will constitute, the respective legal, valid and binding
obligations of such Company, enforceable against such Company in accordance with
their respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity relating to enforceability
(regardless of whether considered in a Proceeding at law or in equity including
injunctive remedies and the remedy of specific performance).
     4.6 No Default or Breach. No Company has received notice of a default nor
is in default in any material respect under, or with respect to, any Contractual
Obligation of the Company. No Company has any Knowledge of any material default
under any Contractual Obligation by any other party thereto.
     4.7 Capitalization. The authorized and issued and outstanding capital stock
of each Company and the names of the holders of record thereof are set forth in
Section 4.7 of the

13



--------------------------------------------------------------------------------



 



Companies’ Disclosure Schedule. All of the issued and outstanding Equity
Interests are owned by the respective Sellers or RMH as shown on Section 4.7 of
the Companies’ Disclosure Schedule. Each of the Equity Interests is validly
issued and outstanding, fully paid and non-assessable. None of the Equity
Interests is subject to any right of first refusal or other similar right in
favor of any Person. Except for the obligations of Sellers to Buyer under this
Agreement and the matters described in Section 4.7 of the Companies’ Disclosure
Schedule, (a) no Synthetic Equity or other right (contingent or other) to
purchase or acquire any shares of any class of capital stock of any Company is
authorized, granted, reserved, or outstanding; (b) no Company has made any
commitment to issue any shares, Synthetic Equity or other such rights or to
distribute to holders of any class of its capital stock any evidences of
indebtedness or assets; (c) no Company has any obligation (contingent or
otherwise) to purchase, redeem or otherwise acquire any shares of the capital
stock of such Company or any interest therein or to pay any dividend or make any
other distribution in respect thereof; and (d) there are no voting trusts,
proxies or other agreements or understandings with respect to the voting of the
capital stock of any Company.
     4.8 Subsidiaries and Joint Ventures. Section 4.8 of the Companies’
Disclosure Schedule contains a list of all of the Companies’ Subsidiaries and
Joint Ventures.
     (a) Subsidiaries. Except as set forth on Section 4.8(a) of the Companies’
Disclosure Schedule, either a Company or another Subsidiary of a Company holds
of record and owns all the outstanding shares or membership interests of the
Subsidiaries, free and clear of any restrictions on transfer (other than
restrictions under the Securities Act and state securities laws), taxes,
Encumbrances, options, warrants, purchase rights, contracts, commitments,
equities, claims, and demands. None of the Subsidiaries is a party to any
option, warrant, purchase right, or other contract or commitment that could
require such Subsidiary to sell, transfer, or otherwise dispose of any shares,
membership or other equity interest of such Subsidiary. None of the Subsidiaries
is a party to any voting trust, proxy, or other agreement or understanding with
respect to the voting of the shares or membership interests of such Subsidiary.
All such shares or membership interests have been duly authorized, are validly
issued, fully paid, and nonassessable. There are no outstanding or authorized
options, warrants, purchase rights, subscription rights, conversion rights,
exchange rights, or other contracts or commitments that could require any of the
Subsidiaries to issue, sell, or otherwise cause to become outstanding any equity
interest in such Subsidiary.
     (b) Joint Ventures. Each Joint Venture listed in Section 4.8 to the
Companies’ Disclosure Schedule is an entity duly organized, validly existing and
in good standing under the laws of its respective jurisdiction of incorporation.
Each Joint Venture Agreement listed on Section 4.8 of the Companies’ Disclosure
Schedule is in full force and effect, each Company that is a party thereto has
duly performed all of its obligations thereunder to the extent that such
obligations to perform have accrued and, as to such Company, no breach or
default, alleged breach or default, or event which would (with the passage of
time, notice or both) constitute a breach or default thereunder by such Company
or, to the Knowledge of such Company, by any other party thereto, has occurred
or is continuing. With respect to each Joint Venture listed on Section 4.8 to
the Companies’ Disclosure Schedule, Section 4.8(b) of the Companies’ Disclosure
Schedule

14



--------------------------------------------------------------------------------



 



contains a true and correct list of the information required by Sections 4.9(a),
(d) and (e) of this Agreement, and any Company that is a party to such Joint
Venture makes the representations and warranties relating to such vessels as are
contained in Sections 4.9 and 4.10 of this Agreement. The Joint Venture is not
engaged in any line of business other than the Business. To the Knowledge of any
Company that is a party to a Joint Venture, no Material Adverse Effect has
occurred with respect to the Joint Venture since June 30, 2007.
     4.9 Vessels.
     (a) List of Vessels and Vessels Under Construction. Section 4.9(a) of the
Companies’ Disclosure Schedule is a true and complete list of all the vessels
owned beneficially and of record by each Company, and of all vessels under
construction or under contract to be constructed by each of the Companies (the
“Vessels”). Each Company listed as owning a Vessel owns such Vessel, free and
clear of any and all Liens except as described on Section 4.9(a) of the
Companies’ Disclosure Schedule.
     (b) Documentation. Each of the Vessels is duly documented under the laws
and flag of the United States with a valid and existing coastwise trade
endorsement and, subject to the accuracy of the Buyer representation in
Section 3.2(k), after the Closing will continue to be duly documented by the
respective Company under the laws and flag of the United States with a valid and
existing coastwise trading endorsement.
     (c) Condition. Except as set forth in Section 4.9(c) of the Companies’
Disclosure Schedule, each of the Vessels is safely afloat and in a good
operating condition, and has all necessary permits, licenses, certificates,
authorizations, consents, approvals, registrations obtained from or issued by
any Governmental Authority that relate to the ownership or operation of the
Vessels.
     (d) Vessels Under Construction. Each of the Vessels under construction is
the subject of a Contractual Obligation that is in full force and effect, each
Company that is a party thereto has duly performed all of its obligations
thereunder to the extent that such obligations to perform have accrued and, as
to such Company, no breach or default, alleged breach or default, or event which
would (with the passage of time, notice or both) constitute a breach or default
thereunder by such Company or, to the Knowledge of such Company, by the other
party thereto, has occurred or is continuing. To the Knowledge of each Company,
except as set forth in Section 4.9(d) of the Companies’ Disclosure Schedule,
each construction contract is within budget and on time.
     4.10 Class Certificates, International Loadline and Certificates of
Inspection for Vessels.
     (a) Class and Loadline. Each of the Vessels is in Class and has a valid
loadline as set forth in Section 4.9(a) of the Companies’ Disclosure Schedule,
in each case free of average damage affecting the Vessel’s Class, without
outstanding extensions, deferrals, exceptions, recommendations or requirements
for inspection or drydocking, including those of the US Coast Guard or its
regulatory equivalent for a minimum period

15



--------------------------------------------------------------------------------



 



of six (6) months, or such other date set forth in Section 4.9(a) of the
Companies’ Disclosure Schedule. Complete and correct copies of the Certificates
of Classification and the loadline document for each of the Vessels have been
provided to Buyer.
     (b) Certificates of Inspection. Each of the Vessels has a current and valid
Certificate of Inspection without any condition or recommendation. Except as set
forth in Section 4.9(a) of the Companies’ Disclosure Schedule, there are no
material outstanding US Coast Guard Form 835s, and all certificates of
inspection, national certificates, as well as other certificates, of regulatory
authorities are up-to-date. There are no certificates with outstanding
extensions, deferrals, exceptions, recommendations or requirements for
inspection or drydocking, including those of the US Coast Guard or its
regulatory equivalent for a minimum period of six (6) months, or such other date
set forth in Section 4.9(a) of the Companies’ Disclosure Schedule. Complete and
correct copies of the Certificates of Inspection for each of the Vessels, all
other regulatory certificates and all material outstanding US Coast Guard
Form 835s for any Vessels, have been provided to Buyer.
     4.11 Citizenship. Each Company confirms that it is a Section 2 Citizen, and
has been a Section 2 Citizen continuously since its formation, and at all times
before and through the Closing will be a Section 2 Citizen, in order to maintain
the coastwise trade endorsement for each of the Vessels, and at no time have the
Vessels been constructed, sold, chartered or otherwise transferred to any Person
in violation of any applicable laws, rules or regulations relating to
maintaining status as a Section 2 Citizen.
     4.12 Litigation. There are no claims pending or, to the Knowledge of any
Company, threatened, at law, in equity, in arbitration or before any
Governmental Authority involving any Company, nor is there to the Knowledge of
any Seller or Company any basis for any such Claim, which would reasonably be
expected to have a Material Adverse Effect on such Company.
     4.13 Environmental Matters. Except as set forth in Section 4.13 of the
Companies’ Disclosure Schedule, as of the date hereof and as of the date of
Closing:
     (a) Releases. There has been no and there will not be before Closing any
release or disposal of hazardous materials from the Vessels in violation of any
Environmental Laws or permits.
     (b) Compliance. Each Company is and will be in compliance in all material
respects with all Environmental Laws and permits issued under such Environmental
Laws.
     (c) Proceedings. There is no and will not be any civil, criminal or
administrative Proceeding, notice, or demand letter or investigation pending or,
to the Knowledge of any Seller or Company, threatened against any Company
pursuant to Environmental Laws.
     (d) Reports. Complete and correct copies of any material environmental
reports, audits or assessments which have been conducted by or for any Company
concerning any assets of such Company have been made available to Buyer, and a
list of

16



--------------------------------------------------------------------------------



 



all such reports, audits and assessments is set forth on Section 4.13(d) of the
Companies’ Disclosure Schedule.
     4.14 Financial Statements. Buyer has received true and complete copies of
the (a) audited balance sheets, income statements, changes in equity and
statements of cash flow as of June 30, 2006 and June 30, 2007 for each of the
Companies, and (b) the unaudited statements of income of each of the Companies
for each month during the period from July 1, 2007 through March 31, 2008
(collectively, the “Financial Statements”). The Financial Statements and all
detailed schedules provided with respect thereto, including without limitation
schedules with respect to accounts payable, accounts receivable, accrued
liabilities, inventory, fixed assets, prepaid expenses and other assets and
liabilities, are true and correct in all material respects, and when taken as a
whole, fairly present in all material respects in accordance with GAAP, the
financial position of the Companies as of the dates indicated and the results of
operations of the Companies for the periods then ended.
     4.15 Events Subsequent to Financial Statements. Except as disclosed in
Section 4.15 of the Companies’ Disclosure Schedule, since June 30, 2007 there
has not been any change in the financial condition of any Company that would
have a Material Adverse Effect and none of the Companies has:
     (a) sold or issued any shares of capital stock;
     (b) declared or paid any dividend or distribution;
     (c) changed or amended its corporate governance documents;
     (d) terminated, breached, modified or amended any Material Contract or
entered into any Material Contract by which such Company, or any of its
properties or assets are bound which is not in the ordinary course of business
and consistent with past practices of the Business;
     (e) mortgaged or otherwise subjected to any Lien any assets or interests of
the Company, other than in the ordinary course of business and consistent with
past practices;
     (f) granted any increase in compensation or rates of compensation payable
to employees other than in the ordinary course of business and consistent with
past practices and has not added any additional employee benefits;
     (g) held in the Company any assets or liabilities other than those related
to the Business or operated any business in the Company other than the Business;
     (h) amended any Tax Return, filed any material claim for refund or credit
of any Tax (other than with respect to any estimated Tax or similar Tax
payment), entered into, amended, or revoked any agreement related to any Tax,
made or changed any material Tax election (by action or inaction), or changed
(by action or inaction) any method, practice, or principle regarding the
calculation or payment of Taxes or the filing of Tax Returns if such amendment,
filing, revocation, change, or election had or could

17



--------------------------------------------------------------------------------



 



have the effect of increasing the Tax liability of the Company for any period
ending after the Closing Date or decreasing any Tax attribute of any Company
existing on the Closing Date;
     (i) made any investment or loan of a capital nature, whether by purchase of
stock or securities, contributions to capital, property transfers or otherwise,
in or to any Person; or
     (j) suffered any casualty loss or damage in excess of $100,000 (whether or
not such loss or damage shall have been covered by insurance); or
     (k) agreed, whether in writing or otherwise, to do any of the foregoing.
     4.16 Tax Matters.
     (a) Tax Returns and Payments. Each Company has filed all Tax Returns that
it was required to file under applicable laws and regulations, and has paid all
Taxes shown thereon as due, has accrued all amounts shown thereon that are not
yet due and will pay all such Taxes when they become due. To the Knowledge of
each Seller and Company, all such Tax Returns were correct and complete in all
respects and were prepared in substantial compliance with all applicable laws
and regulations. All Taxes due and owing by the Companies (whether or not shown
on any Tax Return) have been paid. No claim has ever been made by a Governmental
Authority in a jurisdiction where any Company does not file Tax Returns that
such Company is or may be subject to taxation by that jurisdiction. There are no
Liens for Taxes (other than Taxes not yet due and payable) upon any of the
assets of any Company. Section 4.16(a) of the Companies’ Disclosure Schedule
lists all Tax Returns filed with respect to each Company for taxable periods
ending after the formation of such Company, and indicates those Tax Returns that
have been audited and those Tax Returns that currently are the subject of audit.
     (b) Tax Withholding. Each Company has withheld and paid all Taxes required
to have been withheld and paid in connection with any amounts paid or owing to
any employee, independent contractor, creditor, stockholder, or other third
party.
     (c) No Proceedings. No Seller or director or officer (or employee
responsible for Tax matters) of any Company expects any Governmental Authority
to assess any additional Taxes for any period for which Tax Returns have been
filed. No foreign, federal, state, or local tax audits or administrative or
judicial Tax Proceedings are pending or being conducted with respect to any
Company. No Company has received from any foreign, federal, state, or local
taxing authority (including jurisdictions where such Company has not filed Tax
Returns) any (i) written notice indicating an intent to open an audit or other
review, (ii) request for information related to Tax matters, or (iii) notice of
deficiency or proposed adjustment for any amount of Tax proposed, asserted, or
assessed by any taxing authority against such Company.
     (d) No Waiver of Statute of Limitations. No Company has waived any statute
of limitations in respect of Taxes or agreed to any extension of time with
respect to a Tax assessment or deficiency.

18



--------------------------------------------------------------------------------



 



     (e) No Parachute Payments and Other Tax Matters. No Company is a party to
any agreement, contract, arrangement or plan that has resulted or could result,
separately or in the aggregate, in the payment of (i) any “excess parachute
payment” within the meaning of Code §280G (or any corresponding provision of
state, local or foreign Tax law) and (ii) any amount that will not be fully
deductible as a result of Code §162(m) (or any corresponding provision of state,
local or foreign Tax law). No Company has been a United States real property
holding corporation within the meaning of Code §897(c)(2) during the applicable
period specified in Code §897(c)(1)(A)(ii). Each Company has disclosed on their
federal income Tax Returns all positions taken therein that could give rise to a
substantial understatement of federal income Tax within the meaning of Code
§6662.
     (f) Reserves. The unpaid Taxes of the Companies (i) did not, as of the most
recent fiscal month end, exceed the reserve for Tax liability (rather than any
reserve for deferred Taxes established to reflect timing differences between
book and Tax income) set forth on the face of the most recent balance sheet
(rather than in any notes thereto) and (ii) do not exceed that reserve as
adjusted for the passage of time through the Closing Date in accordance with the
past custom and practice of the Companies in filing their Tax Returns. Since the
date of the most recent balance sheet, no Company has incurred any liability for
Taxes arising from extraordinary gains or losses, as that term is used in GAAP,
outside the ordinary course of business consistent with past custom and
practice.
     (g) No Changes. No Company will be required to include any item of income
in, or exclude any item of deduction from, taxable income for any taxable period
(or portion thereof) ending after the Closing Date as a result of any:
     (i) change in method of accounting for a taxable period ending on or prior
to the Closing Date;
     (ii) “closing agreement” as described in Code §7121 (or any corresponding
or similar provision of state, local or foreign income Tax law) executed on or
prior to the Closing Date;
     (iii) intercompany transaction or excess loss account described in Treasury
regulations under Code §1502 (or any corresponding or similar provision of
state, local or foreign income Tax law);
     (iv) installment sale or open transaction disposition made on or prior to
the Closing Date; or
     (v) prepaid amount received on or prior to the Closing Date.
     (h) No Distribution of Stock of Another Person. No Company has distributed
stock of another Person, or has had its stock distributed by another Person, in
a transaction that was purported or intended to be governed in whole or in part
by Code §355 or Code §361.

19



--------------------------------------------------------------------------------



 



     (i) Statute of Limitations. Except as set forth in Section 4.16(i) of the
Companies’ Disclosure Schedule, no Company has waived any statute of limitations
in respect of Taxes or agreed to any extension of time with respect to a Tax
assessment or deficiency.
     (j) No Tax Sharing Agreement. None of the Companies is a party to any Tax
allocation or sharing agreement.
     (k) Not a Member of an Affiliated Group. Since 2006 none of the Companies
has been a member of an Affiliated Group within the meaning of §1504(a) of the
Code filing a consolidated federal income Tax Return. Each Affiliated Group of
which any Company is or has been a member has filed all Tax Returns that it was
required to file for each taxable period during which such Company was a member
of the group, and has paid all Taxes shown thereon as owing.
     (l) No Liability. No Company has any liability for the Taxes of any Person
under Reg. §1.1502-6 under the Code (or any similar provision of state,
provincial, local, or foreign law).
     4.17 Real and Personal Property.
     (a) Owned Real Property. No Company owns any real property.
     (b) Leased Real Property. Section 4.17(b) of the Companies’ Disclosure
Schedule lists all real property leased or subleased to any Company. Each
Company that leases any real property has good and valid leasehold or use rights
with respect to all such parcels of leased real property, free and clear of any
Encumbrances except for the liens listed on Section 4.17(b) of the Companies’
Disclosure Schedule (the “Real Property Permitted Liens”). Each lease and
sublease listed in Section 4.17(b) of the Companies Disclosure Schedule is
legal, valid, binding, enforceable, and in full force and effect. Each Company
has duly performed all of its obligations thereunder to the extent that such
obligations to perform have accrued and, as to each Company that is a party
thereto, no breach or default, alleged breach or default, or event which would
(with the passage of time, notice or both) constitute a breach or default
thereunder by any Company or, to the Knowledge of such Company, by the other
party thereto, has occurred or is continuing.
     (c) Personal Property. Each Company has good and valid title to, or valid
and subsisting leasehold interests in, all of its personal property reflected on
the balance sheet of the Financial Statements or acquired since the date of the
Financial Statements (except for property and assets disposed of since the date
of the Financial Statements in the ordinary course of business), free and clear
of all Encumbrances, except for liens listed on Section 4.17(c) of the
Companies’ Disclosure Schedule (the “Personal Property Permitted Liens”). Except
as set forth on Section 4.17(c) of the Companies’ Disclosure Schedule, all
pieces of equipment and machinery on board the Vessels are in good operating
condition.
     4.18 Intellectual Property. Section 4.18 of the Companies’ Disclosure
Schedule is a true and correct list of all patent and trademark registrations
held or applications filed by each

20



--------------------------------------------------------------------------------



 



Company. Each Company owns or possesses licenses or other rights to use all
intellectual property assets necessary to conduct the Business including all
patents, patent applications, registered and unregistered trademarks, trademark
applications, service marks, trade names, brand names, copyrights, or other
forms of intellectual property used in its Business, including but not limited
to rights to designs, blue prints and drawings necessary to construct all
Vessels under construction. There are no claims or liabilities for trademark,
trade name, patent or copyright infringements in connection with the operation
of the Business or the construction of the Vessels under construction.
     4.19 Material Contracts. Section 4.19 of the Companies’ Disclosure Schedule
sets forth a list of all Material Contracts of the Companies. Each Material
Contract is in full force and effect, each Company has duly performed all of its
obligations thereunder to the extent that such obligations to perform have
accrued and, as to each Company, no breach or default, alleged breach or
default, or event which would (with the passage of time, notice or both)
constitute a material breach or default thereunder by any Company or, to the
Knowledge of such Company, by the other party thereto, has occurred or is
continuing.
     For purposes of this Agreement, “Material Contract” means any of the
following:
     (a) any agreement for the design of a new vessel;
     (b) any agreement for the construction of a new vessel;
     (c) any agreement relating to the charter or management of a Vessel;
     (d) any agreement for the acquisition or sale of interests in other Persons
or businesses, or for the acquisition, sale or lease of any real property or
other tangible or intangible property outside the ordinary course of business;
     (e) any agreement that expressly restricts the ability of any Company to
compete or otherwise to conduct any aspect of the Business in any manner or
place;
     (f) any joint venture, partnership or other similar agreement (however
named) involving a sharing of profits, losses, costs or liabilities;
     (g) any agreement that cannot be terminated without material liability or
penalty to any Company;
     (h) any loan agreement, letter of credit, promissory note, mortgage, deed
of trust, security agreement or other debt or financing instrument to which any
Company is a party or to which any property of any Company is subject other than
those incurred or entered into in the ordinary course of business and those
representing Permitted Liens;
     (i) any agreement providing for the guarantee by any Company of an
obligation of any other Person; and
     (j) any hedging agreement.

21



--------------------------------------------------------------------------------



 



     4.20 Benefit Plans. Section 4.20 of the Companies’ Disclosure Schedule
lists each Employee Benefit Plan that any Company maintains or to which any
Company contributes.
     (a) Compliance. To the Knowledge of Sellers and each Company, each such
Employee Benefit Plan (and each related trust, insurance contract, or fund)
complies in form and in operation in all respects with the requirements of
applicable law including, but not limited to, ERISA and the Code.
     (b) Contributions. All contributions (including all employer contributions
and employee salary reduction contributions) which are due have been paid to
each such Employee Benefit Plan which is a defined contribution plan.
     (c) Proceedings. With respect to each Employee Benefit Plan that any
Company or any ERISA Affiliate of the Company maintains or to which any of them
contributes: (i) no Proceeding with respect to the administration or the
investment of the assets of any such Employee Benefit Plan (other than routine
claims for benefits) is pending or, to the Knowledge of any Seller or Company,
threatened, except where the Proceeding would not have a Material Adverse
Effect, and (ii) such Company has not incurred any liability to the PBGC (other
than PBGC premium payments) or otherwise under Title IV of ERISA with respect to
any such Employee Benefit Plan.
     (d) No Withdrawal Liability. Except as set forth on Section 4.20(d) of the
Companies’ Disclosure Schedule, neither Company has any obligation to make any
contribution to any Multiemployer Plans, and the most recent reports received by
any Company from the Multiemployer Plans listed in Section 4.20(d) of the
Companies’ Disclosure Schedule do not indicate any withdrawal liability under
the terms of such Multiemployer Plan or Plans. No Company nor any ERISA
Affiliate has withdrawn from any Multiemployer Plan, except for any withdrawals
for which there was no withdrawal liability under the applicable Multiemployer
Plan or under Title IV of ERISA.
     4.21 Employees. Except as provided in Section 4.21 of the Companies’
Disclosure Schedule, no Company has (a) any contract of employment with any
employee, (b) any severance agreement with any employee, (c) any “golden
parachute” agreement, “golden handcuffs” agreement or similar contract to
provide a severance or stay-on bonus to any employee following a change in
control of such Company, or (d) any other contract that provides benefits of any
type to any employee conditioned on any change in control of such Company.
Except as set forth in Section 4.21 of the Companies’ Disclosure Schedule, no
Company has a severance policy that provides for any severance benefits to any
employee (i) simply as a consequence of the occurrence of a change in control of
such Company, or (ii) who leaves the employ of such Company voluntarily
following the occurrence of any change in control of the Company.
     4.22 Labor Relations; Compliance. Section 4.22 of the Companies’ Disclosure
Schedule identifies (a) each union authorized to represent any employee of any
Company, (b) the operating site at which such union represents any such
employee, and (c) each collective bargaining agreement or other union contract
presently in effect with respect to any employees of any Company. To each
Seller’s and Company’s Knowledge, no labor union or other

22



--------------------------------------------------------------------------------



 



organization (except for those unions identified in Section 4.22 of the
Companies’ Disclosure Schedule as currently representing employees of any
Company) has filed a petition with the National Labor Relations Board seeking
certification as the collective bargaining representative of any employee of any
Company.
     4.23 Insurance. All policies of marine, fire, liability, workers’
compensation and other forms of insurance providing insurance coverage to or for
any Company or its Vessels since the Companies started operating the Business
are listed in Section 4.23 of the Companies’ Disclosure Schedule and (a) each
Company is named insured under such policies; (b) all premiums required to be
paid with respect thereto covering all periods up to and including the Closing
have been paid; (c) all of such insurance policies have been issued on an
“occurrence” basis; (d) there has been no complete lapse in insurance coverage
at any time; (e) there are not presently, and after the Closing there will not
be, any retrospective premiums due under any of such policies, except losses
under the stop loss on any Company’s workmen’s compensation policy, which losses
are reserved against on the Financial Statements; (f) each Vessel shall be
insured against loss and/or damage of a type and in an amount not less than the
Unavailable Vessel Amount in Annex II; and (g) no notice of cancellation or
termination has been received with respect to any such policy. Notwithstanding
the foregoing, RMC may be subject to call by its current protection and
indemnity insurance club, The Steamship Mutual Underwriting Association Bermuda
Limited, for mutual losses in accordance with club rules, but no Company is
subject to any call by any protection and indemnity insurance club as to which
it was formerly a member. All prepaid insurance premiums will be fully
refundable on a pro rata basis, subject to customary early termination charges
that are provided for in the policies, and have been accurately recorded as such
on the Financial Statements and will be accurately reflected in the Company’s
books and records as of the Closing Date. Except as set forth in Section 4.23 of
the Companies’ Disclosure Schedule, since June 30, 2007, no currently
outstanding and unpaid claims have been made by the Company on any of such
policies. No claims are being handled by an insurer of any Company under a
reservation of rights letter.
     4.24 Books and Records. The stock and member record books, books of account
and minute books of each Company, all of which have been made available to
Buyer, are complete and correct in all material respects and have been
maintained in accordance with sound business practices. The minute books of each
Company contain materially accurate and complete records of all meetings of, and
corporate action taken by, the stockholders or members, the boards of Directors
or managers and committees of the Boards of Directors or managers, of each
Company, and no meeting of any such stockholders or managers, Board of
Directors, or committee has been held for which minutes have not been prepared
and are not contained in such minute books. At the Closing, all of those books
and records will be in the possession of the Company. Each Company has
appropriate internal controls to ensure that all corporate transactions are
properly authorized and recorded and to protect against fraud or material
inaccuracy in financial reporting.
     4.25 Brokers’ Fees. No Company has or will incur any liability or
obligation to pay any fees or commissions to any broker, finder, or agent with
respect to the transactions contemplated by this Agreement for which any Company
or Buyer would be liable.

23



--------------------------------------------------------------------------------



 



     4.26 Material Statements or Omissions. Neither this Agreement nor any of
the Schedules to this Agreement (a) contains or, on the Closing Date, will
contain any untrue statement of a material fact relating to any Company or
(b) omits or, on the Closing Date, will omit to state any material fact relating
to any Company necessary in order to make the statements contained herein and
therein not misleading, which alone or on an aggregate basis will have a
Material Adverse Effect on any Company.
ARTICLE V
PRECLOSING COVENANTS
     5.1 Covenants of Sellers. Prior to the Closing, Sellers covenant as
follows:
     (a) Reasonable Access. Each Seller shall provide Buyer and Buyer’s
representatives with reasonable access to such Seller’s books and records
relating to the Equity Interests and the Companies that they may reasonably
request.
     (b) Ordinary Course. Except as permitted by the terms of this Agreement,
from the date of this Agreement until the Closing, no Seller shall do any of the
following without the prior written consent of Buyer (which consent will not be
unreasonably withheld):
     (i) sell, pledge or alter any of the Equity Interests;
     (ii) amend any of the corporate governance documents of the Companies; or
     (iii) take any action that would, or could reasonably be expected to,
result in (A) any of the representations and warranties of any Seller set forth
in this Agreement that are qualified as to materiality becoming untrue, (B) any
of such representations and warranties of any Seller that are not so qualified
becoming untrue in any material respect, or (C) any of the conditions set forth
in Article VII not being satisfied.
     (c) Notification of Certain Matters by Sellers.
     (i) The Seller Representative shall, as promptly as reasonably practicable,
notify Buyer of (A) any material claims in connection with the transactions
contemplated by this Agreement commenced or threatened against any Seller or
Company, and (B) the occurrence or non-occurrence of any fact or event which
would be reasonably likely to cause any condition set forth in Articles VI or
VII not to be satisfied; provided, however, that no such notification, nor the
obligation to make such notification, shall affect any representation, warranty
or covenant, or condition to the obligations, of any Party to this Agreement.
     (ii) The Seller Representative shall, promptly as reasonably practicable,
notify Buyer and the relevant Classification Society of each Vessel of any
matter coming to its Knowledge or any Company’s Knowledge prior to

24



--------------------------------------------------------------------------------



 



Closing which, upon being so notified, could reasonably be expected to lead to a
withdrawal of the Class of that Vessel or the imposition of a recommendation
affecting the Class of that Vessel.
     5.2 Covenants of Companies. Prior to the Closing, the Companies covenant as
follows:
     (a) Reasonable Access. Each Company shall provide Buyer and Buyer’s
representatives with reasonable access to the Company’s assets (including
Vessels), personnel, properties, financial statements, contracts, books,
records, working papers and other relevant information pertaining to such
Company or its Business. Buyer’s access and review of information shall be
conducted in a manner that does not unreasonably interfere with the Company’s or
its Businesses’ operations.
     (b) Ordinary Conduct. Each Company shall cause its Business to be conducted
in the ordinary course in substantially the same manner as presently conducted,
including conducting all construction, maintenance and repair of the Vessels,
whether regularly scheduled or as a result of any casualty, without undue delay,
and shall make all reasonable efforts consistent with past practices to preserve
its relationships with customers and others with whom such Company deals, and to
maintain in effect all insurance relating to the business as to which such
Company is a beneficiary. Except as permitted by the terms of this Agreement,
from the date of this Agreement until the Closing, no Company shall do any of
the following without the prior written consent of Buyer (which consent will not
be unreasonably withheld):
     (i) amend or terminate any Contractual Obligations (or series of related
Contractual Obligations) by which the Company, or any of the Vessels is bound,
including contracts of insurance, which is not in the ordinary course of
business and consistent with past practices of the business;
     (ii) sell or issue any shares of capital stock;
     (iii) declare or pay any dividend or distribution;
     (iv) change or amend its corporate governance documents;
     (v) terminate, breach, modify or amend any Material Contract or enter into
any Material Contract by which such Company, or any of its properties or assets,
is bound which is not in the ordinary course of business and consistent with
past practices;
     (vi) mortgage or otherwise subject to any Lien any assets or interests of
the Company, other than in the ordinary course of business and consistent with
past practices, unless such Lien, if not a Permitted Lien, will be released on
or prior to Closing;
     (vii) grant any increase in compensation or rates of compensation payable
to employees other than in the ordinary course of business and consistent

25



--------------------------------------------------------------------------------



 



with past practices or add any additional employee benefits; provided, however,
that RMC will pay the bonuses to employees as described in Schedule 5.2(b)(vii)
and will pay the Phantom Stock Plan Settlement Amounts to employees as described
in Schedule 2.3(b)(i);
     (viii) hold in the Company any assets or liabilities other than those
related to the Business or operate any business in the Company other than the
Business, provided that the Company may hold as liabilities the Transaction
Expenses so long as such expenses are subject to Post-Closing Adjustments in
accordance with Section 2.4;
     (ix) amend any Tax Return, file any material claim for refund or credit of
any Tax (other than with respect to any estimated Tax or similar Tax payment),
enter into, amend, or revoke any agreement related to any Tax, make or change
any material Tax election (by action or inaction), or change (by action or
inaction) any method, practice, or principle regarding the calculation or
payment of Taxes or the filing of Tax Returns if such amendment, filing,
revocation, change, or election could have the effect of increasing the Tax
liability of the Company for any period ending after the Closing Date or
decreasing any Tax attribute of any Company existing on the Closing Date;
     (x) make any investment or loan of a capital nature, whether by purchase of
stock or securities, contributions to capital, property transfers or otherwise,
in or to any Person;
     (xi) take any action that would, or could reasonably be expected to, result
in (A) any of the representations and warranties of any Seller or Company set
forth in this Agreement that are qualified as to materiality becoming untrue,
(B) any of such representations and warranties of any Seller or Company that are
not so qualified becoming untrue in any material respect, or (C) any of the
conditions set forth in Article VII not being satisfied; or
     (xii) agree, whether in writing or otherwise, to do any of the foregoing.
     (c) Notifications.
     (i) Each of the Companies shall notify Buyer of the resignation or intended
resignation of any of the Employees.
     (ii) The Companies have provided to Buyer a list of the Forward Contract
Coverage of the Vessels as of a date that is within seven (7) days of the
execution of this Agreement. The Companies shall provide a true and correct
updated list of the Forward Contract Coverage of the Vessels to Buyer as of a
date that is within seven (7) days of the Closing.
     (iii) The Companies have provided to Buyer a list of the Companies’
schedules and budgets for drydocking Vessels as of a date that is within seven
(7) days of the execution of this Agreement. The Companies shall provide a true
and

26



--------------------------------------------------------------------------------



 



correct updated list of the Companies’ schedules and budgets for drydocking the
Vessels through 2010 to Buyer as of a date that is within seven (7) days of
Closing.
     5.3 Covenants of Sellers and the Companies.
     (a) Exclusivity. Each Seller and Company agree that, until the earlier to
occur of (i) the date of termination of this Agreement, (ii) the consummation of
the transactions contemplated hereby, or (iii) August 31, 2008, no Seller or
Company will, and each Seller and Company will cause all of its Affiliates,
partners, directors, managers, members, officers, employees, representatives and
agents not to, directly or indirectly, continue, solicit or initiate or enter
into discussions or transactions with, or encourage, or provide any information
to, any Person (other than Buyer and its representatives) concerning any
Acquisition Proposal.
     (i) Notwithstanding anything in this Agreement to the contrary, but only so
long as (x) Buyer still has the right to terminate this Agreement under Section
8.1(b) and (y) Buyer has not waived in writing its condition to Closing
contained in Section 6.9, Sellers and the Companies shall be permitted to engage
in discussions or negotiations with a third party who seeks, without prior
solicitation by Sellers, the Companies or any of their directors, managers,
members, officers, employees, agents or representatives, to initiate such
discussions or negotiations and may furnish such third party information
concerning the Companies if, and only to the extent that, in response to a bona
fide written Acquisition Proposal, (A) the Companies’ board of managers and
board of directors have determined in good faith, after consultation with its
legal and financial advisors, that such discussions may reasonably lead to a
Superior Proposal and (B) prior to furnishing such information to, or entering
into discussions with, such third party, Sellers and the Companies receive from
such third party an executed confidentiality agreement containing terms
customary in transactions of such nature, and Sellers and the Companies notify
Buyer of their intention to provide information to a third party one
(1) Business Day prior to providing such information. Except as set forth below,
neither Sellers nor the Companies’ board of managers or board of directors, as
the case may be, may cause either Company to enter into any letter of intent,
agreement in principle, acquisition agreement or other similar agreement related
to any Acquisition Proposal. Notwithstanding the foregoing, in response to a
bona fide unsolicited written Acquisition Proposal from a third party that the
Companies’ board of managers and board of directors determines in good faith,
after consultation with its legal and financial advisors, is a Superior
Proposal, the Companies may enter into a definitive agreement with respect to
such Acquisition Proposal, but only if the Companies notify Buyer, in writing of
their intention to take such action at least two (2) Business Days prior to
taking such action, specifying the material terms of such Superior Proposal and
identifying the Person making such Superior Proposal, and if Buyer does not
make, within two (2) Business Days of receipt of such written notification, an
offer that such the Companies’ board of managers and board of directors,
determines, in good faith after consultation with its legal

27



--------------------------------------------------------------------------------



 



and financial advisors, is at least as favorable to the stockholders and members
of the Companies as such Superior Proposal, it being understood that neither
Sellers nor the Companies shall enter into any binding agreement with respect to
such Superior Proposal prior to the expiration of such two (2) Business Day
period.
     (ii) Sellers and the Companies shall notify Buyer promptly after receipt by
Sellers or any Company (or any of their advisors) of any inquiry relating to any
potential Acquisition Proposal and the terms of such proposal or inquiry,
including the identity of the Person and its Affiliates making the same, that it
may receive in respect of any such transaction, and shall keep Buyer informed on
a current basis with respect to any significant developments with respect to the
foregoing.
     (iii) Sellers and the Companies shall, and shall cause the officers,
directors, advisors, employees, representatives and other agents of Sellers and
the Companies to, cease and cause to be terminated any and all existing
activities, discussions or negotiations with third parties conducted prior to
the date hereof with respect to any Acquisition Proposal.
     (b) Supplements to Certain Schedules. Prior to the Closing Date, each
Company and Seller shall provide to Buyer updates to Schedules 3.1, IV, and 9.1.
     5.4 Mutual Covenants.
     (a) Cooperation. Subject to the terms and conditions herein, each of the
Parties hereto shall use its commercially reasonable efforts to take, or cause
to be taken, all action, and to do, or cause to be done, all things necessary,
proper or advisable under Requirements of Law to consummate and make effective
the transactions contemplated by this Agreement. Each Party will use its
commercially reasonable efforts to obtain any and all consents of all
Governmental Authorities and third parties necessary in connection with the
consummation of the transactions contemplated by this Agreement, including
obtaining all necessary consents of the other Persons to the Joint Ventures.
Without limiting the generality of the foregoing, each of the Parties will file
any Notification and Report Forms and related material that it may be required
to file with the Federal Trade Commission and the Antitrust Division of the
United States Department of Justice under the HSR Act, will use its commercially
reasonable efforts to obtain an early termination of the applicable waiting
period, and will make any further filings pursuant thereto that may be
necessary, proper, or advisable in connection therewith. Each Party covenants
and agrees to furnish to the others such necessary information and reasonable
assistance as any such other Party may request in connection with its
preparation of any filing or submission related to any of the approvals,
authorizations or consents referenced in this Section 5.4(a). The Companies, on
the one hand, and Buyer, on the other hand, shall pay one-half of the filing fee
relating to the Notification and Report Forms under the HSR Act.
     (b) Confidential Information. All confidential information will remain the
property of the Party providing the information, and all copies shall be
destroyed or, at

28



--------------------------------------------------------------------------------



 



the request of the Party providing same, delivered to such Party in the event
the transactions contemplated by this Agreement are not consummated for any
reason. All copies of analyses, reports or summaries compiled by Buyer which are
based on or partially derived from information supplied or made available by any
Seller or Company will be delivered to the respective Seller or Company or, if
not, shall be destroyed by Buyer in the event the transactions contemplated by
this Agreement are not consummated.
     (c) Defense Against Proceeding. In the event any Proceeding is commenced
which threatens or questions the validity or legality of the transactions
contemplated hereby or seeks damages in connection therewith, the Parties agree
to cooperate and use their respective commercially reasonable efforts to defend
against such Proceeding (and, if an Order is issued in any such Proceeding, to
use their respective commercially reasonable efforts to have such Order lifted)
and to eliminate any other impediment to the consummation of the transactions
contemplated hereby.
     (d) Public Announcements. Except with the prior written consent of the
other, including as to the text of any press release or public statement or
announcement, which consent will not be unreasonably withheld, prior to the
Closing each of the Parties hereto agrees on behalf of itself and its Affiliates
not to issue any press release or otherwise make any public statement or
announcement with respect to the transactions contemplated by this Agreement
unless such issuance is required by Requirements of Law and, in that event, the
Seller Representative will be given the right to review and provide comments as
to the text of any press release or public statement of announcement so long as
such review and comment process does not cause Buyer to violate any applicable
Requirements of Law regarding timely announcement.
     (e) Expenses. Except as otherwise provided herein, each Party hereto will
be responsible for its own transaction fees and expenses (including fees and
expenses of legal counsel, accountants, investment bankers, brokers or other
representatives or consultants) in connection with the negotiation, execution
and delivery of this Agreement and the transactions contemplated hereby, whether
or not the transactions contemplated hereby are consummated.
ARTICLE VI
CONDITIONS TO THE OBLIGATIONS OF BUYER TO CLOSE
     The obligation of Buyer to close under this Agreement shall be subject to
the satisfaction at or before the Closing Date of each of the following
conditions, any of which may be waived, in writing, by Buyer:
     6.1 Delivery of the Equity Interests. Sellers shall have delivered to Buyer
certificates or other evidences of ownership of the Equity Interests along with
executed blank stock powers or assignments of membership interest sufficient to
transfer ownership of such Equity Interests to Buyer free and clear of all
Liens.

29



--------------------------------------------------------------------------------



 



     6.2 Representations and Warranties. The respective representations and
warranties of Sellers and the Companies contained in Section 3.1 and Article IV
shall be true and correct in all material respects (except for any
representations and warranties which are qualified by their terms by a reference
to materiality or Material Adverse Effect, which representations shall be true
and correct in all respects) at and on the Closing Date as if made at and on
such date.
     6.3 Compliance with this Agreement. Each of Sellers and the Companies shall
have performed and complied in all material respects with all of their
respective agreements set forth herein that are required to be performed by
Sellers and the Companies, as the case may be, on or before the Closing Date.
     6.4 Authorization, Execution and Delivery of Documents. The following
documents shall have been duly authorized, executed and delivered by the
respective Parties thereto, and Sellers or the Companies shall have caused any
of their Affiliates who are not parties to this Agreement that are parties to
such documents to be duly authorized, executed and delivered, such documents
shall be in full force and effect on the Closing Date without any event or
condition having occurred or existing that constitutes, or that with the giving
of notice or lapse of time or both would constitute, a default or breach of any
thereof or would give any party thereto the right to terminate any thereof,
shall be in form and substance reasonably satisfactory to Buyer, and executed
counterparts of each thereof shall have been delivered to each of Buyer and
Sellers:
     (a) Books and Records. The books and records of the Companies, including
the minute books and stock and membership transfer records.
     (b) Resignations. The resignations of the individuals who are directors or
managers, as the case may be, and officers of the Companies that are listed on
Schedule 6.4(b).
     (c) Transaction Documents. The Escrow Agreement and the Non-Competition and
Non-Solicitation Agreement substantially in the form attached as Exhibit B
executed by Larry Rigdon (the “Non-Competition Agreement”).
     (d) Other Documents. Such other documents and certificates as Buyer shall
have reasonably requested in connection with the transactions contemplated by
this Agreement.
     6.5 Consents and Approvals. All consents, exemptions, authorizations, or
other actions by, or notices to, or filings with, Governmental Authorities and
other Persons in respect of all Requirements of Law and Contractual Obligations
of Sellers or the Companies that are necessary or required in connection with
the execution, delivery or performance by, or enforcement against, Sellers or
the Companies of this Agreement and each of the other Transaction Documents,
including but not limited to the consent of the other Persons who are parties to
the Joint Ventures, shall have been obtained and be in full force and effect,
and Buyer shall have been furnished with appropriate evidence thereof.
     6.6 No Material Judgment or Order. There shall not be on the Closing Date
any Order or ruling of any court or other Governmental Authority or any
condition imposed under

30



--------------------------------------------------------------------------------



 



any Requirement of Law which reasonably could (a) prohibit or restrict (i) the
purchase of the Equity Interests, or (ii) the consummation of the other
transactions contemplated by this Agreement; (b) subject Buyer or any of its
Affiliates to any material penalty under or pursuant to any Requirement of Law
if the Equity Interests are purchased; or (c) restrict the performance by any
Seller or Company of its obligations under the Transaction Documents to which it
is a party in a manner that would reasonably be expected to have a Material
Adverse Effect on such Seller or Company.
     6.7 No Litigation. There shall not be pending on the Closing Date any claim
that shall have been brought in a Proceeding at law, in equity, in arbitration
or before any Governmental Authority against any Seller or Company which would,
if adversely determined, reasonably be expected to have a Material Adverse
Effect on the ability of such Seller or Company to consummate the transactions
contemplated by this Agreement or otherwise seek to prohibit or inhibit
consummation of such transactions.
     6.8 Vessels. If any Vessel shall become an Unavailable Vessel on or before
the Closing Date for which the amount of the proceeds of insurance payable to
the Companies, inclusive of any deductible or self-retention amount, shall be
less than the Unavailable Vessel Amount in Annex II, or should the insurance
maintained on such Vessel be denied, reserved, arranged or compromised so that
the amount of proceeds of insurance payable to the Companies, if any, shall be
less than the Unavailable Vessel Amount in Annex II, the Cash Purchase Price
shall be reduced by an amount by which the proceeds of insurance paid to the
Companies shall be less than the Unavailable Vessel Amount in Annex II. No more
than one (1) Vessel shall have become an Unavailable Vessel.
     6.9 Financing. On or before the Closing Date, Buyer shall have arranged
financing so that (a) the Cash Purchase Price may be paid and the Escrow Deposit
deposited in escrow at Closing; (b) the Companies may repay or refinance all
indebtedness of the Companies owed to Bourbon or its Affiliates; and (c) the
Companies may repay or refinance all indebtedness related to the Vessels listed
as under construction in Section 4.9(a) of the Companies’ Disclosure Schedule;
in each case, on terms that are, in all material respects, satisfactory to
Buyer.
     6.10 Real Estate Property Holding Corporation. Each Company shall deliver
to Buyer an affidavit, under penalties of perjury, stating that it is not and
has not been a United States real property holding corporation, dated as of the
Closing Date and in form and substance required under Treasury Regulation §
1.897-2(h) so that Buyer is exempt from withholding any portion of the Base
Purchase Price thereunder.
     6.11 Sellers’ Opinions. Sellers shall cause to be delivered to Buyer one or
more opinions of counsel covering all Sellers substantially in the form attached
as Exhibit C, together with such assumptions and limitations as are usual and
customary and are acceptable to Buyer.
     6.12 Company Opinions. The Companies shall cause to be delivered to Buyer
an opinion of counsel substantially in the form attached as Exhibit D, together
with such assumptions and limitations as are usual and customary and are
acceptable to Buyer.

31



--------------------------------------------------------------------------------



 



     6.13 No Material Adverse Effect. There shall not have been a Material
Adverse Effect to either of the Companies since June 30, 2007.
     6.14 Bonus Payments and Phantom Stock Plan Settlement Amounts. The
Companies shall have paid the management and shoreside support personnel bonuses
due to the Companies’ personnel for the fiscal year end ending June 30, 2008,
described on Schedule 5.2(b)(vii), and no further bonuses or other similar
payments shall be owed to the employees of the Companies for such fiscal year.
The Companies will have accrued a current bonus amount for the semi-annual bonus
traditionally paid to the offshore mariners in conformity to prior practice of
the Companies. The Companies shall have paid the Phantom Stock Plan Settlement
Amounts to employees as described on Schedule 2.3(b)(i).
     6.15 Bourbon Affiliated Vessels Under Construction. The Companies shall
have caused all necessary assignments, transfers and management contracts to be
executed and delivered to cause the vessels under construction for Bourbon
Capital U.S.A. Inc. listed on Schedule 6.15 pursuant to construction contracts
with the Companies to be assigned or transferred out of the Companies to a third
party as designated by Bourbon Capital U.S.A. Inc., the terms of which
assignments, transfers and contracts shall be satisfactory to Buyer.
     6.16 Receipt and Releases. Sellers and the Companies shall execute and
deliver, and shall cause all employees receiving the payments contemplated by
Section 6.14 to execute and deliver, receipts and releases acknowledging payment
of the Base Purchase Price or the payments contemplated by Section 6.14, as the
case may be, all in form reasonably satisfactory to Buyer.
ARTICLE VII
CONDITIONS TO THE OBLIGATIONS OF SELLERS TO CLOSE
     The obligations of Sellers to close under this Agreement shall be subject
to the satisfaction at or before the Closing Date of each of the following
conditions, any of which may be waived, in writing, by the Seller
Representative:
     7.1 Payment of Cash Purchase Price. Buyer shall have paid to the Seller
Representative the Cash Purchase Price due and owing to Sellers at Closing under
this Agreement and shall have deposited the Escrow Deposit with the Escrow
Agent.
     7.2 Delivery of Shares. Buyer shall have issued and delivered the Shares to
the Seller Representative.
     7.3 Representations and Warranties. The representations and warranties of
Buyer contained in Section 3.2 hereof shall be true and correct in all material
respects (except for any representations and warranties which are qualified by
their terms by a reference to materiality or Material Adverse Effect, which
representations shall be true and correct in all respects) at and on the Closing
Date as if made at and on such date.
     7.4 Compliance with this Agreement. Buyer shall have performed and complied
in all material respects with all of its agreements set forth herein that are
required to be performed by Buyer on or before the Closing Date.

32



--------------------------------------------------------------------------------



 



     7.5 Authorization, Execution and Delivery of Documents. The following
documents shall have been duly authorized, executed and delivered by the
respective Parties thereto, shall be in full force and effect on the Closing
Date without any event or condition having occurred or existing that
constitutes, or that with the giving of notice or lapse of time or both would
constitute, a default or breach of any thereof or would give any party thereto
the right to terminate any thereof, shall be in form and substance reasonably
satisfactory to the Seller Representative, and executed counterparts of each
thereof shall have been delivered to each of Buyer and Seller:
     (a) Transaction Documents. The Escrow Agreement, the Non-Competition
Agreement and the Registration Rights’ Agreement substantially in the form
attached as Exhibit E (the “Registration Rights Agreement”).
     (b) Other Documents. Such other documents and certificates as the Seller
Representative shall have reasonably requested in connection with the
transactions contemplated by this Agreement.
     7.6 Consents and Approvals. All consents, exemptions, authorizations, or
other actions by, or notices to, or filings with, Governmental Authorities and
other Persons in respect of all Requirements of Law and Contractual Obligations
of Buyer that are necessary or required in connection with the execution,
delivery or performance by, or enforcement against, Buyer of this Agreement and
each of the other Transaction Documents, shall have been obtained and be in full
force and effect, and the Seller Representative shall have been furnished with
appropriate evidence thereof. Without limiting the foregoing, Buyer shall have
received all state securities or blue sky permits and other authorizations
necessary to issue the Shares as contemplated by this Agreement.
     7.7 No Material Judgment or Order. There shall not be in effect on the
Closing Date any Order or ruling of any court or other Governmental Authority or
any condition imposed under any Requirement of Law which reasonably could
(a) prohibit or restrict (i) the purchase of the Equity Interests, or (ii) the
consummation of the other transactions contemplated by this Agreement, (b)
subject any Seller or any of its Affiliates to any material penalty under or
pursuant to any Requirement of Law if the Equity Interests are purchased, or
(c) restrict the performance by Buyer of its obligations under the Transaction
Documents to which it is a party in a manner that would reasonably be expected
to have a Material Adverse Effect on Buyer.
     7.8 No Litigation. There shall not be pending on the Closing Date any claim
that shall have been brought in a Proceeding at law, in equity, in arbitration
or before any Governmental Authority against Buyer that would, if adversely
determined, reasonably be expected to have a Material Adverse Effect on the
ability of Buyer to consummate the transactions contemplated by this Agreement
or otherwise seek to prohibit or inhibit consummation of such transactions.
     7.9 Buyer Opinion. Buyer shall cause to be delivered to Sellers an opinion
of counsel substantially in the form attached as Exhibit F, together with such
assumptions and limitations as are usual and customary and are acceptable to the
Seller Representative.

33



--------------------------------------------------------------------------------



 



     7.10 No Material Adverse Effect. Since the date of this Agreement and
through the Closing, there shall not have occurred any change or event that has
had a Material Adverse Effect on Buyer.
ARTICLE VIII
TERMINATION
     8.1 Termination of Agreement. This Agreement may be terminated prior to the
Closing as follows:
     (a) Mutual Agreement. At any time on or prior to the Closing Date, by
mutual written consent of all Parties.
     (b) Due Diligence Review Termination by Buyer. At the election of Buyer, by
notice from Buyer to the Seller Representative on or before June 15, 2008, if
Buyer shall deem the results of its due diligence with respect to Equity
Interests, the Companies, the Business, the Joint Ventures or the Vessels not to
be satisfactory to it, in its sole discretion.
     (c) Breach by Buyer. At the election of Sellers by notice from the Seller
Representative to Buyer, if there has been a material breach of any
representation, warranty, covenant or agreement on the part of Buyer contained
in this Agreement, which breach has not been cured within ten (10) calendar days
following notice to Buyer of such breach.
     (d) Breach by Sellers or Companies. At the election of Buyer, by notice
from Buyer to the Seller Representative: (i) if there has been a material breach
of any representation, warranty, covenant or agreement on the part of Sellers or
the Companies contained in this Agreement, which breach has not been cured
within ten (10) calendar days following notice to the Seller Representative of
such breach or (ii) if Sellers or any Company shall have accepted a Superior
Proposal.
     (e) Expiration. At the election of any Party if the Closing has not
occurred by August 31, 2008, provided that the Party seeking to terminate this
Agreement pursuant to this Section 8.1(e) shall not have caused such failure to
close.
     (f) Acceptance of a Superior Proposal by Sellers or the Companies. At the
election of Sellers, by notice from the Seller Representative to Buyers if
Sellers or the Companies shall have accepted a Superior Proposal but only if
Sellers and the Companies have complied with the terms of Section 5.3, provided,
however, Sellers shall not be entitled to terminate this Agreement under this
provision in the event (i) Buyer no longer has a right to terminate this
Agreement under the terms of Section 8.1(b) and (ii) Buyer has waived in writing
the condition to Closing contained in Section 6.9.
If this Agreement so terminates as provided in Sections 8.1(a), (b) or (e), it
shall become null and void and have no further force or effect, except as
provided in Section 8.2, and except for claims of breach and fraud as to which
all remedies are reserved. If this Agreement is terminated by Buyer pursuant to
Section 8.1(d)(ii), and Buyer is not in material breach of this Agreement, or if

34



--------------------------------------------------------------------------------



 



this Agreement is terminated by Sellers or the Companies pursuant to
Section 8.1(f), the Companies shall pay Buyer Twenty Seven Million Five Hundred
Thousand Dollars ($27,500,000) in cash for such termination not later than two
(2) Business Days after termination, which shall be the sole remedy of Buyer in
the case of such termination. If this Agreement does not close as a result
(x) of Buyer’s deeming the condition to Closing set forth in Section 6.9 to not
be satisfied and the Agreement later terminates pursuant to Section 8.1(e), or
(y) of Buyer terminating this Agreement under Section 8.1(b) and, in each case
Sellers and the Companies are not in material breach of this Agreement, Buyer
shall pay the Seller Representative on behalf of Sellers Five Million Dollars
($5,000,000) not later than two (2) Business Days after the termination of the
Agreement.
     8.2 Survival. Except as otherwise expressly provided herein, all rights and
obligations of the parties hereunder shall terminate upon termination of this
Agreement pursuant to this Article VIII; provided, however, that the provisions
of Sections 5.4(b) and (e) and Sections 11.2, 11.7 and 11.9 shall survive any
such termination.
ARTICLE IX
POST CLOSING COVENANTS
     9.1 Employees and Employee Matters.
     (a) Employment. Effective as of the Closing, the Companies will continue to
employ each employee listed on Schedule 9.1(a) as updated upon request and
finally at Closing (collectively, the “Employees”). Employees who immediately
following the Closing remain employed by the Companies shall be referred to
collectively as “Continued Employees.”
     (b) Continued Employee Benefits. Nothing in this Agreement shall prohibit
or limit Buyer’s or any Company’s right on or after the Closing Date, at any
time and from time to time, to modify, amend or terminate any salary and wages
payable or benefit provided to any Continued Employee, or to terminate the
employment of any Continued Employee at any time for any reason.
     (c) Employee Benefit Plans Coverage. Except as otherwise provided herein,
on and after the Closing Date, Buyer and the Companies shall have the right to
provide the Continued Employees with the employee benefits and paid time-off
plans generally provided to other employees of Buyer or its Affiliates, subject
to the terms and conditions of Buyer or its Affiliates’ plans.
     (d) Employment — No Third Party Rights. Nothing in this Agreement, express
or implied, shall confer upon any employee of the Companies or any of its
Affiliates or any legal representatives thereof or any collective bargaining
agent any rights or remedies, including any right to employment, or continued
employment for any specific period. Nothing in this Agreement, express or
implied, shall be deemed to confer upon any Person (or any beneficiary) any
rights under or with respect to any plan, program, or arrangement described in
or contemplated by this Agreement, and each Person (or any

35



--------------------------------------------------------------------------------



 



beneficiary) shall be entitled to look only to the express terms of any such
plan, program, or agreement.
     9.2 Tax Matters.
     (a) Taxes of Other Persons. Each Seller jointly and severally agrees to
indemnify Buyer from and against the entirety of any Losses Buyer may suffer
resulting from, arising out of, relating to, in the nature of or caused by any
liability of any Company for Taxes or any Seller or any member of the group of
which such Seller is a member (other than any Company) under Treas. Reg.
§1.1502-6 (or any similar provision of state, local or foreign law).
     (b) Cooperation on Tax Matters. From and after the Closing Date, to the
extent reasonably requested by any Party, each Party shall, and shall cause its
respective Affiliates to, (i) cooperate fully in the preparation of any Tax
Return, (ii) provide, or cause to be provided, any records and other information
requested by such Party in connection therewith, as well as access to, and the
cooperation of, the auditors of such Party, and (iii) cooperate fully in
connection with any Tax investigation, audit or other Proceeding. Buyer and
Sellers further agree, upon request, to use their best efforts to obtain any
certificate or other document from any Governmental Authority or any other
Person as may be necessary to mitigate, reduce or eliminate any Tax that could
be imposed (including, but not limited to, with respect to the transactions
contemplated hereby). Buyer and Sellers further agree, upon request, to provide
the other Party with all information that either Party may be required to report
pursuant to Code §6043, or Code §6043A, or treasury regulations promulgated
thereunder. Any information obtained pursuant to this Section or pursuant to any
other Section hereof providing for sharing of information or the review of any
Tax Return or other schedule relating to Taxes shall be subject to the
confidentiality provisions of the Confidentiality Agreement.
     (c) Taxes Due Prior to Closing. Buyer shall cause each Company to timely
file all Tax Returns required to be filed by or with respect to such Company on
a date prior to the Closing Date. Each Seller shall cause each Company to timely
pay all Taxes shown on such Tax Returns prior to the Closing Date. All costs
accrued by the Companies to prepare and file such Tax Returns will be for the
account of Sellers and accrued as a liability on the Companies’ financial
statements.
     (d) Pre-Closing and Post-Closing Periods. Each Seller shall cause each
Company to prepare all Tax Returns (or portions thereof) relating to each
Company required to be filed by or with respect to such Company for all periods
ending on or prior to the Closing Date that are due to be filed on or after the
Closing Date.
     (e) Tax Returns. Without the prior written consent of the Seller
Representative and Buyer (not to be unreasonably withheld or delayed), the Tax
Returns referred to in this Section shall be prepared in a manner consistent in
all material respects with such Tax Returns previously filed in the relevant
jurisdiction.

36



--------------------------------------------------------------------------------



 



     (f) Audits. The Seller Representative and Buyer will notify and allow each
other and their counsel to participate at its own expense in any audits of the
Tax Returns of the Company, but only to the extent that such returns relate to
periods for which the Party requesting participation is responsible for filing
such Tax Returns or may be required to indemnify. Neither Party will settle any
such audit in a manner that would materially and adversely affect the other
without the prior written consent of the other, which consent shall not be
unreasonably withheld.
     (g) Indemnification for Post Closing Transactions. Buyer agrees to
indemnify Sellers for any additional Taxes owed by Sellers resulting from any
transaction not in the ordinary course of business occurring on the Closing Date
after Buyer’s purchase of the Equity Interests.
     (h) Certain Taxes. All transfer, documentary, sales, use, stamp,
registration and other such Taxes (including any penalties and interest thereon)
incurred in connection with this Agreement shall be paid by Sellers when due,
and Sellers will, at its own expense, file all necessary Tax Returns and other
documentation with respect to all such transfer, documentary, sales, use, stamp,
registration and other Taxes, and, if required by applicable law, Sellers will,
and will cause its Affiliates to, join in the execution of any such Tax Returns
and other documentation.
     (i) Disputes. Any disputes between the Parties with respect to this
Section 9.2 shall be resolved by KPMG Tax Advisory Service or other nationally
recognized firm of independent certified accountants mutually agreed upon by the
Seller Representative and Buyer, whose fees and expenses shall be shared equally
between Buyer and Sellers.
     9.3 Unavailable Vessels. In the event there shall be any Unavailable
Vessels for which there would be an adjustment of the Cash Purchase Price as
provided in Section 6.8, and such adjustment shall not have been made at
Closing, such adjustment shall be made in accordance with Section 2.4(a) as part
of the Post-Closing Adjustments, or shall be made as soon thereafter as is
reasonably practicable and may be paid out of the Escrow Funds. In the event
that subsequent to the adjustment of the Base Purchase Price under Section 6.8
or this Section 9.3, monies or value are received from underwriters or third
parties by Buyer or through its ownership of the Companies or their assets from
insurance underwriters of the Companies for which a Base Purchase Price
adjustment has already been made or an adjustment has been made as a part of the
Post-Closing Adjustments, the net amount of such recovery of monies or value
shall be remitted to the Seller Representative within seven (7) days of receipt
by Buyer.
     9.4 Further Assurances. In case at any time after the Closing any further
action is necessary or desirable to carry out the purposes of this Agreement,
each of the Parties will take such further action (including the execution and
delivery of such further instruments and documents) as any other Party
reasonably may request, all at the sole cost and expense of the requesting Party
(unless the requesting Party is entitled to indemnification therefor under this
Agreement). Sellers and Buyer acknowledge and agree that from and after the
Closing, Buyer will be entitled to possession of all documents, books, records
(including Tax records), agreements and financial data of any sort of each
Company.

37



--------------------------------------------------------------------------------



 



     9.5 Litigation Support. In the event and for so long as any Party actively
is contesting or defending against any Proceeding or demand in connection with
(a) any transaction contemplated by this Agreement or (b) any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act or transaction on or prior to the Closing Date
involving any Company, each of the other Parties will cooperate with such Party
or its counsel in the contest or defense, make available their personnel upon
reasonable notice, and provide such testimony and access to their books and
records upon reasonable notice as will be necessary in connection with the
contest or defense, all at the sole cost and expense of the contesting or
defending Party (unless the contesting or defending Party is entitled to
indemnification therefor under this Agreement).
ARTICLE X
INDEMNIFICATION
     10.1 Survival of Representations and Warranties. Claims arising out of the
representations and warranties of Sellers, Buyer and the Companies in this
Agreement shall survive the Closing for the periods set forth in this
Section 10.1:
     (a) Survival of Warranties of the Sellers and Companies. Subject to
Section 10.1(c), all of representations and warranties of Sellers and the
Companies contained in this Agreement and all claims and causes of action with
respect thereto shall be released and of no further force and effect on the
Release Date, except that:
     (i) the representations and warranties in Sections 3.1(b) (Authorization of
Transaction), (f) (Binding Effect), and (i) (Equity Interests) and Sections 4.2
(Authorization; No Contravention), 4.5 (Binding Effect), 4.7 (Capitalization)
and 4.9(a) (Vessels) shall have no expiration date; and
     (ii) the representations and warranties in Sections 4.13 (Environmental
Matters), 4.16 (Tax Matters) and 4.20 (Benefit Plans) shall expire upon the
running of the applicable statute of limitations (after giving effect to any
extensions or waivers thereof in effect as of the Closing), plus six (6) months;
     (b) Survival of Warranties of Buyer. Subject to Section 10.1(c), the
representations and warranties of Buyer contained in this Agreement shall expire
on the Release Date, except that the representations and warranties in
Section 3.2(b) (Authorization of Transaction) and Section 3.2(f) (Binding
Effect) shall have no expiration date.
     (c) Claims Survive Termination of Period. In the event notice of any claim
for indemnification under this Article X is given within the applicable survival
period set forth in this Section 10.1, the expiration of the representations and
warranties that are the subject of such indemnification claim shall not affect
the validity of such claim or the Indemnified Party’s right to be indemnified
hereunder until such claim is finally resolved, but only insofar as it relates
to the specific indemnification claim as to which notice was given prior to
expiration.

38



--------------------------------------------------------------------------------



 



     (d) Knowledge. The right of Buyer to indemnification, payment of Losses or
other remedy based on the representations, warranties, covenants and obligations
contained in this Agreement will not be affected by any investigation conducted
with respect to, or any knowledge acquired (or capable of being acquired) at any
time, whether before or after the Closing Date, with respect to the accuracy or
inaccuracy of, or compliance with, any such representation, warranty, covenant
or obligation, including any matter listed in the Schedules hereto, whether at
the time of execution or as updated between execution and Closing. The waiver of
any condition based on the accuracy of any representation or warranty, or on the
performance of or compliance with any covenant or obligation, will not affect
the right to indemnification, payment of Losses or other remedy based on such
representations, warranties, covenants and obligations.
     10.2 Sellers’ Indemnification. Subject to the terms and conditions of
Section 10.4, from and after the Closing, Sellers hereby agree, jointly and
severally, that they shall indemnify, defend and hold harmless Buyer, the
Companies and each of their Affiliates and, if applicable, their respective
directors, officers, shareholders and employees and their heirs, successors and
assigns (collectively, the “Buyer Indemnified Parties”) from and against any and
all costs (including reasonable attorneys’ fees and expenses), losses, claims or
damages (collectively, “Losses”) sustained, incurred or suffered by or asserted
against any of the Buyer Indemnified Parties, directly or indirectly, by reason
of or resulting from or arising out of: (a) the breach of any representation or
warranty made by Sellers in Section 3.1 or the Companies in Article IV, subject
to the limitations contained in Sections 10.1(a), (c) and (d) and 10.5(a), (c)
and (d); (b) all liabilities of the Companies arising from or relating to any
pre-Closing event or pre-Closing period; and (c) any breach of any covenant of
Sellers or the Companies.
     10.3 Buyer Indemnification. Subject to the terms and conditions of Section
10.4, from and after the Closing, Buyer hereby agrees to indemnify, defend and
hold harmless each Seller, its Affiliates and, if applicable, their respective
directors, officers, shareholders, managers, members, trustees, beneficiaries
and employees and their heirs, successors and assigns (collectively, the “Seller
Indemnified Parties” and, such parties, together with the Buyer Indemnified
Parties, the “Indemnified Parties”) from and against all Losses sustained,
incurred or suffered by or asserted against any of the Seller Indemnified
Parties, directly or indirectly, by reason of or resulting from or arising out
of: (a) the breach of any representation or warranty made by Buyer in
Section 3.2, subject to the limitations contained in Sections 10.1(b) and (c)
and 10.5(b), (c) and (d); (b) all liabilities arising after the Closing Date for
obligations relating to operation of the Companies after the Closing Date; and
(c) any breach of any covenant of Buyer.
     10.4 Conditions of Indemnification. The respective obligations and
liabilities of Sellers, on the one hand, and Buyer, on the other hand (herein
sometimes called the “indemnifying party”), to the other (herein sometimes
called the “party to be indemnified”) under Article X hereof shall be subject to
the following terms and conditions:
     (a) within 60 days after receipt of notice of commencement of any action or
the assertion of any claim by a third party (whether or not any Loss from such
claim is within the Basket), the party to be indemnified shall give the
indemnifying party written notice thereof together with a copy of such claim,
process or other legal pleading (provided that failure to so notify the
indemnifying party of the assertion of a claim

39



--------------------------------------------------------------------------------



 



within such period shall not affect its indemnity obligation hereunder except as
and to the extent that the indemnifying party demonstrates that it has been
prejudiced by such delay), and the indemnifying party shall have the right to
undertake the defense thereof by representatives of its own choosing; in any
event, the indemnified party will be entitled to participate in at its own cost,
but not control, the defense of such claim with counsel of its choice at its own
expense;
     (b) in the event that the indemnifying party, by the 30th day after receipt
of notice of any such claim (or, if earlier, by the tenth day preceding the day
on which an answer or other pleading must be served in order to prevent judgment
by default in favor of the person asserting such claim), does not elect to
defend against such claim, the party to be indemnified will (upon further notice
to the indemnifying party) have the right to undertake the defense, compromise
or settlement of such claim on behalf of and for the account of the indemnifying
party, subject to the right of the indemnifying party to assume the defense of
such claim at any time prior to settlement, compromise or final determination
thereof;
     (c) if there is a reasonable probability that a claim may materially and
adversely affect the indemnified party other than as a result of money damages
or other money payments, such claim shall not be settled or compromised without
the prior written consent of both the indemnifying party and the indemnified
party, in such case such consent not to be unreasonably withheld;
     (d) in connection with any such indemnification, the indemnified party will
cooperate in all reasonable requests of the indemnifying party; and
     (e) neither party hereto will be liable to the other hereunder for any
punitive or exemplary or consequential damages of any nature relating to any
claim for which either such party may be entitled to recover under this
Agreement; provided, however, that this limitation shall not apply to any
indemnification claim by any party to this Agreement based (i) on a third party
claim which includes, as part of that third party claim, a claim for
consequential damages, or (ii) on a claim which alleges willful misconduct or
fraud.
     10.5 Limitations.
     (a) Limits on Sellers’ Obligations. Sellers shall not be liable to Buyer
Indemnified Parties for indemnification under Section 10.2(a) for any Losses
except to the extent (and then only to the extent) such Losses exceed an
aggregate amount equal to Five Hundred Thousand Dollars ($500,000) (the
“Basket”), and then only for all such Losses in excess thereof up to Twenty
Million Dollars ($20,000,000) (the “Cap”); provided, however, that the foregoing
limitations do not apply to indemnification claims with respect to breaches of
the representations or warranties contained in Sections 3.1(b) (Authorization of
Transaction), (f) (Binding Effect) and (i) (Equity Interests) and Sections 4.2
(Authorization; No Contravention), 4.5 (Binding Effect), 4.7 (Capitalization)
and 4.9(a) (Vessels) or for indemnifiable Taxes described in Section 9.2.
Sellers’ obligations to Buyer Indemnified Parties shall be satisfied initially
from the Escrow

40



--------------------------------------------------------------------------------



 



Funds, and the Seller Representative and Buyer shall execute all documents
necessary to release the applicable amount from the Escrow Funds.
     (b) Limits on Buyer’s Obligations. Buyer shall not be liable to Seller
Indemnified Parties for indemnification under Section 10.3(a) for any Losses
except to the extent (and then only to the extent) the Losses exceed an
aggregate amount equal to the Basket, and then only for all such Losses in
excess thereof up to the Cap; provided, however, that the foregoing limitations
do not apply to any indemnification claims with respect to breaches of the
representations or warranties contained in Section 3.2(b) (Authorization of
Transaction), (f) (Binding Effect), (h) (Shares) and (m) (Environmental
Matters), or to the indemnity obligations of Buyer for indemnifiable Taxes
described in Section 9.2.
     (c) Limitations on Sellers’ and Buyer’s Obligations. The amount of any
Losses payable under Sections 10.2 or 10.3 shall be net of any amounts actually
recovered by the party to be indemnified under applicable insurance policies of
the Companies or from any other Person alleged to be responsible therefor. If
the party to be indemnified receives any amounts under such applicable insurance
policies, or from any other Person alleged to be responsible for any Losses
subsequent to an indemnification payment by the indemnifying party, then such
party to be indemnified shall promptly reimburse the indemnifying party for any
payment made or expense incurred in connection with providing such
indemnification payment up to the amount received by the party to be
indemnified, net of any expenses incurred by such party to be indemnified in
collecting such amount. The Parties shall use all commercially reasonable
efforts to collect any amounts available under insurance coverage and from any
other Person alleged to have responsibility therefor.
     (d) No Duplication of Recovery. Any liability for indemnification under
Article X shall be determined without duplication of recovery by reason of
(i) the state of facts giving rise to such liability constituting a breach of
more than one representation, warranty, covenant or agreement or by reason a
claim for indemnification may be made under more than one of Sections 10.2(a),
(b) or (c) or 10.3(a), (b) or (c), as the case may be or (ii) any Post-Closing
Adjustment to the Base Purchase Price pursuant to Article II.
ARTICLE XI
MISCELLANEOUS
     11.1 Interpretation. Any statute, regulation, or other law defined or
referred to herein (or in any agreement or instrument that is referred to
herein) means such statute, regulation or other law as, from time to time, may
be amended, modified or supplemented, including (in the case of statutes) by
succession of comparable successor statutes. References to a Person also refer
to its predecessors and permitted successors and assigns.
     11.2 Notices. All notices, requests, consents and demands to or upon the
respective parties hereto shall be in writing, and, unless otherwise expressly
provided herein, shall be deemed to have been duly given or made (a) if
delivered by hand (including by overnight courier), when delivered; (b) on the
next Business Day after delivery to a nationally recognized

41



--------------------------------------------------------------------------------



 



overnight carrier service if sent by overnight delivery for next morning
delivery; (c) in the case of mail, three (3) Business Days after deposit in
United States first class mail, certified with return receipt requested and
postage prepaid; and (d) in the case of facsimile transmission, when receipt is
mechanically acknowledged. In each case: (x) if delivery is not made during
normal business hours at the place of receipt, receipt and due notice under this
Agreement shall be deemed to have been made on the immediately following
Business Day, and (y) notice shall be sent to the address of the party to be
notified, as follows, or to such other address as may be hereafter designated by
the respective parties hereto in accordance with these notice provisions:
if to Sellers, to:
Rigdon Marine Corporation
815 Walker Street
Houston, Texas 77002
Attention: Larry T. Rigdon
with a copy (which shall not constitute notice) to:
Lugenbuhl Wheaton Peck Rankin & Hubbard
601 Poydras St. — Suite 2775
New Orleans, Louisiana 70130
Attention: Stewart F. Peck
if to Buyer, to:
c/o GulfMark Offshore, Inc.
10111 Richmond Avenue, Suite 340
Houston, Texas 77042
Fax: (713) 963-9796
Attention: Bruce A. Streeter
with a copy (which shall not constitute notice) to:
Strasburger & Price LLP
1401 McKinney, Suite 2200
Houston, Texas 77010
Fax: (832) 397-3522
Attention: Garney Griggs
     11.3 Successors and Assigns; Third Party Beneficiaries. This Agreement
shall inure to the benefit of and be binding upon the successors and permitted
assigns of the parties hereto. Other than an assignment by Buyer to a Subsidiary
of Buyer in whole or in part of Buyer’s obligations or rights hereunder (which
shall not affect the liability of Buyer, with Buyer remaining solely and fully
responsible), this Agreement shall not be assigned or assignable by any party
hereto without the prior written consent of each other party hereto.

42



--------------------------------------------------------------------------------



 



     11.4 Amendment and Waiver.
     (a) Amendment. Any amendment, supplement or modification of or to any
provision of this Agreement, any waiver of any provision of this Agreement, and
any consent to any departure by any Seller or Buyer from the terms of any
provision of this Agreement, shall be effective (i) only if it is made or given
in writing and signed by the parties hereto, in the case of an amendment,
supplement or modification, and by the party granting the waiver or consent in
the case of a waiver or consent, and (ii) only in the specific instance and for
the specific purpose for which made or given. Except where notice is
specifically required by this Agreement, no notice to or demand on Seller
instead of upon the Seller Representative shall entitle any Seller to any other
or further notice or demand in similar or other circumstances.
     (b) Waiver. No failure or delay on the part of any Seller or Buyer in
exercising any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The remedies provided for herein are cumulative
and are not exclusive of any remedies that may be available to any Seller or
Buyer at law, in equity or otherwise.
     11.5 Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
     11.6 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
     11.7 Governing Law; Consent to Jurisdiction. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE GENERAL MARITIME LAW OF THE
UNITED STATES TO THE EXTENT APPLICABLE AND OTHERWISE BY THE LAWS OF THE STATE OF
TEXAS WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF. The parties
hereto irrevocably submit to the exclusive jurisdiction of any federal court of
the Southern District of Texas or any state court sitting in Harris County,
Texas over any suit, action or Proceeding arising out of or relating to this
Agreement. To the fullest extent they may effectively do so under applicable
law, the parties hereto irrevocably waive and agree not to assert, by way of
motion, as a defense or otherwise, any claim that they are not subject to the
jurisdiction of any such court, any objection that they may now or hereafter
have to the laying of the venue of any such Proceeding brought in any such
court, any claim that the subject matter hereof may not be enforced in such
court and any claim that any such Proceeding brought in any such court has been
brought in an inconvenient forum.
     11.8 Severability. If any one or more of the provisions contained herein,
or the application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the

43



--------------------------------------------------------------------------------



 



provisions held invalid, illegal or unenforceable shall substantially impair the
benefits of the remaining provisions hereof.
     11.9 Remedies. Each of the Parties acknowledges and agrees that the other
Parties would be damaged irreparably in the event any of the provisions of this
Agreement are not performed in accordance with their specific terms or otherwise
are breached. Accordingly, each of the Parties agrees that the other Parties
will be entitled to seek an injunction to prevent breaches of the provisions of
this Agreement and to enforce specifically this Agreement and the terms hereof
in any action in addition to any other remedy to which they may be entitled, at
law or in equity.
     11.10 Rules of Construction. Unless the context otherwise requires,
references to sections or subsections refer to sections or subsections of this
Agreement, and references to “including” mean “including but not limited to” the
specific matters referenced.
     11.11 Entire Agreement. This Agreement, together with the Annexes and
Schedules hereto, and the other Transaction Documents are intended by the
parties as a final expression of their agreement and intended to be a complete
and exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained herein and therein. There are no
restrictions, promises, representations, warranties or undertakings, other than
those set forth or referred to herein or therein. This Agreement, together with
the Annexes and Schedules hereto, and the other Transaction Documents supersede
all prior agreements and understandings between the parties with respect to such
subject matter, except the rights, obligations and liabilities of the
Confidentiality Agreement previously entered into by the Parties with respect to
the transaction governed by this Agreement shall remain in full force and effect
and shall survive the execution and delivery of this Agreement.
[Remainder of page intentionally left blank; signature pages follow]

44



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have entered into this Agreement effective
May 28, 2008.

            COMPANIES:

RIGDON MARINE HOLDINGS, L.L.C.
      By:   /s/ Larry. T. Rigdon         Name:   Larry T. Rigdon        Title:  
President & Manager        RIGDON MARINE CORPORATION
      By:   /s/ Larry. T. Rigdon         Name:   Larry T. Rigdon        Title:  
Chairman & CEO        SELLERS:

MEMBERS OF RIGDON MARINE HOLDINGS, L.L.C.
      /s/ Larry T. Rigdon       Larry T. Rigdon            /s/ Robert J.
Gebhardt       Robert J. Gebhardt            /s/ Richard M. Currence      
Richard M. Currence            /s/ William L. Guice,       William L. Guice, IV 
          /s/ James A. Harkness       James A. Harkness            /s/ James
Whitley       James Whitley         

45



--------------------------------------------------------------------------------



 



                  /s/ John Teague       John Teague            /s/ Kenneth
Dawson       Kenneth Dawson            /s/ Thomas Sweeney       Thomas Sweeney 
          /s/ Jay Martin       Jay Martin            /s/ Granville Rabalais    
  Granville Rabalais            /s/ Rodney Abshire       Rodney Abshire         
  /s/ Mary F. Rivers       Mary F. Rivers            /s/ Ryan Gregory       Ryan
Gregory            /s/ James A. Ducote       James A. Ducote            /s/
Larry Joseph       Larry Joseph            /s/ Nathan Guice       Nathan Guice 
          /s/ David Darling       David Darling            /s/ Ed Goerig      
Ed Goerig         

46



--------------------------------------------------------------------------------



 



            BOURBON OFFSHORE
(F/K/A BOURBON OFFSHORE HOLDINGS, SAS)
      /s/ Christian Lefevre       By: Christian Lefevre      Title:   President 
      MER/JKR 2006 Trust
      /s/ James A. Harkness       By: James A. Harkness      Title:   Trustee   
    MMR/JKR 2006 Trust
      /s/ James A. Harkness       By: James A. Harkness      Title:   Trustee   
    MER/LTR 2006 Trust
      /s/ James A. Harkness       By: James A. Harkness      Title:   Trustee   
    MMR/LTR 2006 Trust
      /s/ James A. Harkness       By: James A. Harkness      Title:   Trustee   
    SHAREHOLDERS OF RIGDON MARINE CORPORATION:

BOURBON OFFSHORE (f/k/a BOURBON OFFSHORE HOLDINGS SAS)
      By:   /s/ Christian Lefevre         Name:   Christian Lefevre       
Title:   President   

47



--------------------------------------------------------------------------------



 



            SHERWOOD INVESTMENT, L.L.C.
      By:   /s/ Joseph P. Tennant         Name:   Joseph P. Tennant       
Title:   Manager        JOHN J. TENNANT III IRREVOCABLE TRUST
      By:   /s/ Annie T. Buell         Name:   Annie T. Buell        Title:  
Trustee        BRIAN M. BOWMAN IRREVOCABLE TRUST
      By:   /s/ Annie T. Buell         Name:   Annie T. Buell        Title:  
Trustee        BUYER:

GULFMARK OFFSHORE, INC.
      By:   /s/ Bruce Streeter         Name:   Bruce Streeter        Title:  
President & CEO     

48